Exhibit 10.51

 

CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

AMENDED AND RESTATED WORLDWIDE AGREEMENT

 

This Amended and Restated Worldwide Agreement is entered into as of October 1,
2003 (the “Effective Date”), by and among, on the one hand, HOFFMANN-LA ROCHE
INC., a New Jersey corporation having offices at 340 Kingsland Street, Nutley,
New Jersey 07110 (“Roche-Nutley”) and F. HOFFMANN-LA ROCHE LTD of Basel,
Switzerland (“F. Roche”) (Roche-Nutley and F. Roche are hereinafter individually
and collectively referred to as “Roche”) and, on the other hand, PROTEIN DESIGN
LABS, INC., a Delaware corporation having offices at 34801 Campus Drive,
Fremont, California 94555 (“PDL”).

 

RECITALS

 

Roche and PDL were originally parties to agreements dated January 31, 1989, as
amended (the “1989 Agreements”) pertaining to humanized and chimeric antibodies
against the interleukin-2 receptor (“IL-2R”).

 

Under the 1989 Agreements, PDL exclusively licensed to Roche rights to a
humanized antibody now known as Daclizumab (as defined below).

 

Roche is currently marketing Daclizumab under the trademark Zenapax® for the
prevention of acute organ rejection in patients receiving kidney transplants.

 

In 1999, Roche and PDL replaced the 1989 Agreements with two new agreements (as
amended, known separately as the “1999 PDL/Roche Agreement” and the “F. Roche
Agreement,” respectively, and collectively as the “1999 Agreements”) which
provided PDL with rights to develop and, if successful, promote Daclizumab in
autoimmune indications for increased compensation from the 1989 Agreements.

 

Roche and PDL now desire to replace the 1999 Agreements with this Amended and
Restated Worldwide Agreement that (1) reverts to PDL all IL-2R antibody rights
licensed to Roche by PDL under the 1999 Agreements, subject to Roche’s
continuing exclusive license to market and sell Daclizumab for Transplant
Indications in the Roche Territory and develop and commercialize products based
on [*] that [*] to the [*] of [*]; (2) grants to PDL the sole and exclusive
worldwide rights under Roche’s relevant intellectual property to develop, and,
if successful, market and sell Daclizumab for Autoimmune Indications and Other
Indications; and (3) grants PDL the right to purchase all of Roche’s remaining
rights to Daclizumab, subject to Roche’s right to retain its exclusive license
from PDL to develop and commercialize products based on [*] that [*] to the [*]
of [*].

 

1

--------------------------------------------------------------------------------


 

NOW, THEREFORE, in consideration of the premises and the mutual promises and
covenants set forth below, PDL and Roche mutually agree to amend and restate the
1999 Agreements in this single Amended and Restated Worldwide Agreement as
follows:

 

I.  DEFINITIONS

 

For the purposes of this Amended and Restated Worldwide Agreement, the following
terms, when written with an initial capital letter, shall have the meaning
ascribed to them below.  All references to particular Appendices, Articles and
Sections shall mean the Appendices to, and Articles and Sections of, this
Amended and Restated Worldwide Agreement, unless otherwise specified.

 

1.1                                 “AAGS” shall mean the average annualized
Roche Adjusted Gross Sales of Daclizumab calculated according to the following:

 

[*]

 

where [*] is the [*] for the period from [*] through the most recent [*] ended
[*] the [*] of (i) the date of [*] that [*] the [*]; or (ii) the date of [*]
that [*] the [*];

 

[*] is that portion of [*] that [*], to [*] reasonable satisfaction, to be [*]
to [*] for [*] in [*] or [*]; and

 

[*] is the [*] of [*] from (and including) [*] through the end of the [*] ended
[*] to the [*] of (i) the date of [*] that [*] the [*]; or (ii) the date of [*]
that [*] the [*].

 

By way of illustration and without limitation, [*]

 

1.2                                 “Acting Party” has the meaning set forth in
Section 12.1(c).

 

1.3                                 “Affiliates” means any corporation or other
business entity controlled by, controlling, or under common control with another
entity, with “control” meaning direct or indirect beneficial ownership of more
than fifty percent (50%) of the voting stock of, or more than a fifty percent
(50%) interest in the income of, such corporation or other business entity. 
Anything to the contrary in this paragraph notwithstanding, [*]

 

1.4                                 “AI Trademarks” means all trademarks used in
connection with the marketing, promotion, and sale of Daclizumab by PDL or its
sublicensee(s) and all trademark registrations and applications therefor, and
all goodwill associated therewith.

 

1.5                                 “Application” means a new application, or a
supplement or an amendment to an existing application, for marketing approval
for an Autoimmune Indication in the Territory.

 

1.6                                 “Autoimmune Indications” or “AI” means all
indications that involve pathogenic consequences, including tissue injury,
produced by autoantibodies or autoreactive T lymphocytes interacting with self
epitopes, i.e., autoantigens.  Autoimmune Indications shall

 

2

--------------------------------------------------------------------------------


 

include, without limitation, asthma, psoriasis, rheumatoid arthritis, systemic
lupus erythematosus, scleroderma, juvenile rheumatoid arthritis, polymytosis,
Type I diabetes, sarcoidosis, Sjogrens syndrome, chronic active non-pathogenic
hepatitis, non-infectious uveitis (Behcets), aplastic anemia, regional
non-pathogenic enteritis (including ulcerative colitis, Crohn’s Disease and
inflammatory bowel disease), Kawasaki’s disease, post-infectious encephalitis,
multiple sclerosis, and tropic spastic paraparesis.

 

1.7                                 “Change of Control” means a transaction in
which Roche either (a) sells, conveys or otherwise disposes of all or
substantially all of its property or business; or (b) either (i) merges or
consolidates with any other entity (other than a wholly-owned subsidiary of
Roche); or (ii) effects any other transaction or series of transactions, in each
case of clause (i) or (ii), such that the voting stockholders of Roche
immediately prior thereto, in the aggregate, no longer own, directly or
indirectly, beneficially or legally, at least fifty percent (50%) of the
outstanding voting securities or capital stock of the surviving entity following
the closing of such merger, consolidation, other transaction or series of
transactions.

 

1.8                                 “Combination Product” means any product
containing both an ingredient that causes it to be considered a Licensed Product
and one or more other therapeutically active ingredients.

 

1.9                                 “Commercialization Term” means the period
commencing on the Effective Date and ending on the earliest of (a) the Reversion
Effective Date; (b) the Put Right Effective Date; and (c) if Roche does not
exercise the Roche Put Right and the Exercise Period ends without PDL exercising
the Transplant Reversion, the date Roche ceases to sell Daclizumab in every
country in the Roche Territory, as permitted under this Amended and Restated
Worldwide Agreement.

 

1.10                           “Controlled” means, with respect to any
intellectual property right, that the party has a license to such intellectual
property right and has the ability to grant to the other party a sublicense to
such intellectual property right as provided for herein without violating the
terms of any agreement or other arrangements with any Third Party existing at
the time such party would be first required hereunder to grant the other party
such sublicense.

 

1.11                           “Cost of Goods” means the manufacturing cost of
either (a) unformulated bulk Daclizumab, or (b) finished Daclizumab product made
from unformulated bulk, as the case may be, calculated in accordance with
internal cost accounting methods consistently applied by a party for its other
biologics pharmaceutical products, provided that such methods comply with [*]. 
Cost of Goods shall include [*]. As used in this Amended and Restated Worldwide
Agreement, the Cost of Goods shall not exceed [*]

 

1.12                           “Cover” (including variations thereof such as
“Covering” or “Covered”), means that the manufacture, use, sale, offer for sale,
or importation of a particular product would infringe a Valid Claim of a patent
in the absence of rights under such patent.  The determination of whether a
particular product is Covered by particular Valid Claims shall be made on a
country-by-country basis.

 

3

--------------------------------------------------------------------------------


 

1.13                           “Daclizumab” means any product that contains
humanized anti-Tac (as defined under “Field”).

 

1.14                           “Daclizumab Assets” means all assets owned by
Roche or its Affiliates and relevant solely to the development or
commercialization of Daclizumab, other than the Trademarks and the Roche Owned
Patents.  Daclizumab Assets include, without limitation:

 

(a)                                  domain names used in connection with the
sale or promotion of Daclizumab;

 

(b)                                 all then current promotional materials,
including brochures, leave-behind materials, product fact sheets, advertisements
in all media;

 

(c)                                  all then current packaging art copy, and
all trade dress rights thereto;

 

(d)                                 rights to any “look and feel” of any
materials referenced in (a) through (c) above and used in connection with the
marketing, sale or promotion of Daclizumab and any and all copyrights or other
intellectual property rights appurtenant thereto;

 

(e)                                  all then current sales training materials
and medical education materials;

 

(f)                                    copies of market research surveys,
analyses, and reports;

 

(g)                                 then current customer lists, sales records,
lists of distributors;

 

(h)                                 regulatory filings, INDs, agreements related
to physician sponsored INDs (to the extent assignable), CTXs, BLAs, and foreign
equivalents of the foregoing, and all associated communications with regulatory
authorities in the Roche Territory (excluding manufacturing approvals); and

 

(i)                                     then current contracts with managed care
groups, hospitals, transplant centers, pharmaceutical benefit managers,
distributors and other similar Third Parties.

 

1.15                           “Excluded Field” means [*] that (a) [*] to the
[*] of [*], (b) [*] the [*] of [*], and (c) may also [*].  The Parties agree
that Daclizumab is not in the Excluded Field.

 

1.16                           “Excluded Product” means any product in the
Excluded Field, including any Combination Product, that contains an [*] that was
[*] by [*] on behalf of [*] pursuant to the [*]. [*] shall be deemed to be an
Excluded Product.

 

1.17                           “Exercise Period” has the meaning set forth in
Section 5.2(a).

 

1.18                           “FDA” means the United States Food and Drug
Administration and any successor agency thereto, and/or any equivalent foreign
governmental agency, depending on the context.

 

4

--------------------------------------------------------------------------------


 

1.19                           “Field” means any humanized or chimeric antibody
that binds to IL-2R, where “humanized” means a genetically engineered
combination of a substantially human framework region and constant region, and
complementarity determining regions from non-human antibodies, and where
“chimeric” means a genetically engineered combination of human constant region
and non-human variable region.  “Antibodies in the Field” means humanized and
chimeric antibodies that bind to IL-2R.  It is believed that these Antibodies in
the Field may be useful for therapeutic, diagnostic, imaging and similar
purposes.  It is understood that the Field includes, but is not limited to, that
certain humanized murine monoclonal antibody prepared against the p55 component
of IL-2R (“humanized anti-Tac”). Furthermore, the Field includes, but is not
limited to, all improvements relating to humanized anti-Tac, including without
limitation modifications in structure introduced by genetic engineering, or by
chemical or enzymatic cleavage.  Also included within the Field shall be
alternate hosts for producing humanized anti-Tac, methods for purification,
formulations incorporating humanized anti-Tac, and uses and methods of use for
humanized anti-Tac in human medicine.

 

1.20                           “Joint Inventions” means any inventions in the
Field, whether patented or not, that are jointly made during the period
beginning on January 31, 1989 and continuing until the end of the
Commercialization Term by at least one (1) PDL employee or person contractually
required to assign or license patent rights covering such inventions to PDL and
at least one (1) Roche-Nutley or F. Roche employee or person contractually
required to assign or license patent rights covering such inventions to
Roche-Nutley or F. Roche.

 

1.21                           “Licensed Product” means any product, other than
an Excluded Product, in the Field, including any Combination Product, the
making, importation, use, offer for sale, or sale of which utilizes Roche
Know-How, Roche Patents, or Joint Inventions or would, in the absence of this
Amended and Restated Worldwide Agreement, infringe a Valid Claim of a Roche
Patent.  Daclizumab shall be deemed to be a Licensed Product.

 

1.22                           “Major Country” means the United States, United
Kingdom, France, Italy and Germany.

 

1.23                           “Other Indications” means all indications other
than Transplant Indications and Autoimmune Indications.

 

1.24                           “Other Licensed Products” means all Licensed
Products other than Daclizumab.

 

1.25                           “PDL Adjusted Gross Sales” means the gross
invoice price of Daclizumab sold or otherwise disposed of for consideration in
the Roche Territory by PDL, its Affiliates or sublicensees (other than Roche and
its Affiliates hereunder) to independent Third Parties not an Affiliate of the
seller, reduced by the following amounts: (a) the amounts actually allowed as
volume or quantity discounts, rebates, price reductions, returns (including
withdrawals and recalls); and (b) sales, excise and turnover taxes imposed
directly on and actually paid by PDL, its Affiliates or sublicensees.

 

5

--------------------------------------------------------------------------------


 

When calculating the PDL Adjusted Gross Sales, the amount of such sales in
foreign currencies shall be converted into U.S. dollars at the average rate of
exchange at the time for the applicable calendar quarter in accordance with
PDL’s then-current standard practices.

 

In the case of Combination Products for which Daclizumab and each of the other
therapeutically active ingredients contained in the Combination Product have
established market prices when sold separately, PDL Adjusted Gross Sales shall
be determined by multiplying the PDL Adjusted Gross Sales for each such
Combination Product by a fraction, the numerator of which shall be the
established market price for the form and formulation of Daclizumab contained in
the Combination Product, and the denominator of which shall be the sum of the
established market prices for such form and formulation of Daclizumab plus the
other active ingredients contained in the Combination Product.  When such
separate market prices are not established, then the parties shall negotiate in
good faith to determine the method of calculating PDL Adjusted Gross Sales for
Combination Products.

 

If PDL or its Affiliates or sublicensees receive non-cash consideration for
Daclizumab sold or otherwise transferred to an independent Third Party not an
Affiliate of the seller or transferor, the fair market value of such non-cash
consideration on the date of the transfer as known to PDL, or as reasonably
estimated by PDL if unknown, shall be deemed the PDL Adjusted Gross Sales for
such Daclizumab sold or otherwise transferred.

 

1.26                           PDL Know-How” means, except as otherwise set
forth in this Section 1.26, all inventions, discoveries, trade secrets,
information, experience, data, formulas, procedures and results in the Field,
and improvements thereon, including any information regarding the physical,
chemical, biological, toxicological, pharmacological, clinical, and veterinary
data, dosage regimens, control assays and specifications of Daclizumab
(collectively, “Know-How in the Field”), that is owned or Controlled by PDL or
its Affiliates as of the Effective Date or that is developed or Controlled by
PDL or its Affiliates during the term of this Amended and Restated Worldwide
Agreement, and which Know-How in the Field is reasonably required or useful for
manufacturing, using or selling Daclizumab; provided, however, that PDL Know-How
excludes any Know-How in the Field of any kind concerning generic methods of
manufacturing, designing, developing or preparing antibodies including, but not
limited to, methods of humanizing antibodies, methods of reducing the
immunogenicity of antibodies, and methods of increasing the affinity of
antibodies.

 

1.27                           “PDL Net Sales” means the amount determined by
deducting [*] from PDL Adjusted Gross Sales to cover all other expenses or
discounts, including but not limited to cash discounts, custom duties,
transportation and insurance charges and other direct expenses, to the extent
not already deducted from the amount invoiced.

 

1.28                           “PDL Patents” means all patent applications owned
or Controlled by PDL alone or with a Third Party (“Sole PDL Patents”) and all
patent applications resulting from Joint Inventions (“Joint Roche-PDL Patents”)
Covering Daclizumab, which are filed prior to or during the term of the 1989
Agreements, the 1999 Agreements or this Amended and Restated Worldwide Agreement
in the United States or any foreign jurisdiction, including any addition,

 

6

--------------------------------------------------------------------------------


 

continuation, continuation-in-part or division thereof or any substitute
application therefor; any patent issued with respect to such patent application,
any reissue, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent; and any other United States or foreign patent or inventor’s
certificate covering products in the Field.

 

1.29                           “PDL Sole Territory” means all countries of the
world, as listed in Appendix C (which the parties may agree to update from time
to time), with respect to which Roche has granted an exclusive license to PDL,
in connection with the previous return or reversion of Roche’s rights under the
1999 Agreements.

 

1.30                           “Product Operating Committee” or “POC” has the
meaning set forth in Section 6.2(a).

 

1.31                           “Put Exercise Fee” has the meaning set forth in
Section 5.3(b).

 

1.32                           “Put Right Effective Date” has the meaning set
forth in Section 5.3(a).

 

1.33                           “Queen et al. Patents” means those Sole PDL
Patents in the Territory claiming priority under 35 USC 120 to U.S. Patent
Application Serial No. 290,975, filed December 28, 1988.

 

1.34                           “Reasonable Diligence” means the same level of
effort used by Roche in developing, registering, marketing and selling its own
protein-based products that must be approved by the FDA before they can be sold
in the Roche Territory.  The parties acknowledge that Roche does not develop,
register, market and sell its own protein-based products in every country within
the Roche Territory, and it is understood that the exercise by Roche of
reasonable diligence shall be determined by judging its efforts in the Roche
Territory taken as a whole.

 

1.35                           “Regulatory Approval” means the granting of all
governmental regulatory approvals required, if any, for the sale of a Licensed
Product in a given country or jurisdiction within the Territory.

 

1.36                           “Reversion Effective Date” has the meaning set
forth in Section 5.2(b).

 

1.37                           “Reversion Exercise Fee” has the meaning set
forth in Section 5.2(c).

 

1.38                           “Roche Adjusted Gross Sales” means the gross
invoice price of Daclizumab sold or otherwise disposed of for consideration by
Roche, its Affiliates or sublicensees (other than PDL and its Affiliates
hereunder) to independent Third Parties not an Affiliate of the seller, reduced
by the following amounts: (a) the amounts actually allowed as volume or quantity
discounts, rebates, price reductions, returns (including withdrawals and
recalls); and (b) sales, excise and turnover taxes imposed directly on and
actually paid by Roche, its Affiliates or sublicensees.

 

7

--------------------------------------------------------------------------------


 

When calculating the Roche Adjusted Gross Sales, the amount of such sales in
foreign currencies shall be converted into U.S. dollars at the average rate of
exchange at the time for the applicable calendar quarter in accordance with
Roche’s then-current standard practices.

 

In the case of Combination Products for which Daclizumab and each of the other
therapeutically active ingredients contained in the Combination Product have
established market prices when sold separately, Roche Adjusted Gross Sales shall
be determined by multiplying the Roche Adjusted Gross Sales for each such
Combination Product by a fraction, the numerator of which shall be the
established market price for the form and formulation of Daclizumab contained in
the Combination Product, and the denominator of which shall be the sum of the
established market prices for such form and formulation of Daclizumab plus the
other active ingredients contained in the Combination Product.  When such
separate market prices are not established, then the parties shall negotiate in
good faith to determine the method of calculating Roche Adjusted Gross Sales for
Combination Products.

 

If Roche or its Affiliates or sublicensees receive non-cash consideration for
Daclizumab sold or otherwise transferred to an independent Third Party not an
Affiliate of the seller or transferor, the fair market value of such non-cash
consideration on the date of the transfer as known to Roche, or as reasonably
estimated by Roche if unknown, shall be deemed the Roche Adjusted Gross Sales
for such Daclizumab sold or otherwise transferred.

 

1.39                           “Roche Commercialization Activities” has the
meaning set forth in Section 4.1(a).

 

1.40                           “Roche Controlled Patents” means all patent
applications Controlled by Roche or its Affiliates and not Controlled by PDL or
its Affiliates Covering inventions in the Field that are filed prior to or
during the term of this Amended and Restated Worldwide Agreement in the United
States or any foreign jurisdiction, including any addition, continuation,
continuation-in-part or division thereof or any substitute application therefor;
any patent issued with respect to such patent application, any reissue,
extension or patent term extension of any such patent, and any confirmation
patent or registration patent or patent of addition based on any such patent;
and any other United States or foreign patent or inventor’s certificate covering
inventions in the Field.  Roche Controlled Patents are, specifically, those
listed on Schedule 2.8(b).

 

1.41                           “Roche Inventions” means any inventions in the
Field that are made prior to or during the term of this Amended and Restated
Worldwide Agreement by employees of Roche or persons contractually required to
assign or license patent rights covering such inventions to Roche.

 

1.42                           “Roche Know-How” means all Know-How in the Field
that is owned or Controlled by Roche or its Affiliates as of the Effective Date,
or that is developed or Controlled by Roche or its Affiliates during the
Commercialization Term and which Know-How in the Field is reasonably required or
useful for seeking registration of, manufacturing, using or selling Daclizumab,
as the case may be, provided, however, that this portion of Roche Know-How
excludes any Know-How in the Field of any kind concerning generic methods of
manufacturing,

 

8

--------------------------------------------------------------------------------


 

designing, developing or preparing antibodies including, but not limited to,
methods of humanizing antibodies, methods of reducing the immunogenicity of
antibodies, and methods of increasing the affinity of antibodies.  For clarity,
Roche Know-How includes all Know-How in the Field provided to PDL by Roche or
its Affiliates under the 1989 Agreements and 1999 Agreements.

 

1.43                           “Roche Licensed Know-How” means that portion of
Roche Know-How that is reasonably required or useful for seeking registration
of, manufacturing, using or selling Daclizumab for Autoimmune Indications or any
Other Indication, but shall not include [*].

 

1.44                           “Roche Licensed Patents” means those Roche
Patents that Cover in whole or in part the manufacture, importation, offer for
sale or sale of Daclizumab or any Other Licensed Products, or the use of
Daclizumab or any Other Licensed Products in Autoimmune Indications or Other
Indications.

 

1.45                           “Roche Net Sales” means the amount determined by
deducting [*] from Roche Adjusted Gross Sales to cover all other expenses or
discounts, including but not limited to cash discounts, custom duties,
transportation and insurance charges and other direct expenses, to the extent
not already deducted from the amount invoiced.  Notwithstanding the foregoing,
“Roche Net Sales of Excluded Products” shall be calculated in the same manner as
Roche Net Sales, except that for the purpose of such calculation, Roche Adjusted
Gross Sales shall be based on the gross invoice price of Excluded Products.

 

1.46                           “Roche Owned Patents” means all patent
applications owned by Roche or its Affiliates (“Sole Roche Patents”) alone or
with a Third Party, and all patent applications resulting from Joint Inventions
(“Joint Roche-PDL Patents”) covering inventions in the Field that are filed
prior to or during the term of this Amended and Restated Worldwide Agreement in
the United States or any foreign jurisdiction, including any addition,
continuation, continuation-in-part or division thereof or any substitute
application therefor; any patent issued with respect to such patent application,
any reissue, extension or patent term extension of any such patent, and any
confirmation patent or registration patent or patent of addition based on any
such patent; and any other United States or foreign patent or inventor’s
certificate covering inventions in the Field.  Roche Owned Patents as of the
Effective Date are, specifically, those listed on Schedule 2.8(a).

 

1.47                           “Roche Patents” means both the Roche Owned
Patents and the Roche Controlled Patents.

 

1.48                           “Roche Products” means Daclizumab and any
Excluded Products.

 

1.49                           “Roche Put Right” has the meaning set forth in
Section 5.3(a).

 

1.50                           “Roche Territory” means, collectively, (a) the
United States of America (“U.S.” or “U.S.A.” or “United States”) and its
territories and possessions where the patent laws of the

 

9

--------------------------------------------------------------------------------


 

United States are in force and (b) all other countries in the Territory,
excluding the PDL Sole Territory (the “Roche ROW Territory”).

 

1.51                           “Territory” means all the countries of the world.

 

1.52                           “Third Party” means any person or entity other
than PDL, Roche, and their respective Affiliates.

 

1.53                           “Third Party License” means (a) any of the
license agreements set forth on Appendix B that were entered into by either
party, prior to the Effective Date, in order for Roche or PDL to manufacture,
use, import, offer for sale or sell Daclizumab or (b) any license agreement
entered into with a Third Party by either party in accordance with
Section 7.4(b).

 

1.54                           “Trademarks” means the trademark “Zenapax®,” and
all trademark registrations and applications therefor, and all goodwill
associated therewith, and all other trademarks owned by Roche (except for any
Roche housemarks or trade names) and used in connection with the sale or
promotion of Daclizumab in the Roche Territory.

 

1.55                           “Transplant Foreign Filing Expenses” means ex
parte out-of-pocket expenses (a) incurred by PDL after January 31, 1989, but
prior to the Effective Date, in connection with the prosecution and maintenance
in the Roche ROW Territory of patent applications and patents included within
the PDL Patents or Joint Roche-PDL Patents and (b) reimbursed by Roche pursuant
to Section 7.2(a) of the 1999 PDL/Roche Agreement or Section 5.3(a) of the F.
Roche Agreement.

 

1.56                           “Transplant Indications” means all indications
that involve the suppression of rejection of transplanted organs, bone marrow or
other tissue, including, without limitation, solid organ transplantation
(including tolerance induction and xenotransplantation), bone marrow
transplantation, graft versus host disease and cell transplantation.  In any
event, if a given indication satisfies the criteria for both an Autoimmune
Indication and a Transplant Indication, such indication shall be deemed a
Transplant Indication and not an Autoimmune Indication, provided that an
Autoimmune Indication shall not be deemed a Transplant Indication merely because
it may cause the need for a transplant (e.g., Type I diabetes, even if it causes
the need for an organ transplant).

 

1.57                           “Transplant Reversion” has the meaning set forth
in Section 5.2(a).

 

1.58                           “Valid Claim” means a claim in any issued patent
that has not been disclaimed or held unenforceable or invalid by a decision of a
court or governmental agency of competent jurisdiction by a decision beyond
right of review.

 

II.  LICENSE GRANTS

 

2.1                                 License Grant to PDL On Effective Date.

 

10

--------------------------------------------------------------------------------


 

(a)                                  Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, Roche grants to PDL and to PDL’s
Affiliates the worldwide right and license under the Roche Licensed Know-How and
Roche Licensed Patents, to (i) develop, use, market, promote, and detail
Daclizumab in the Territory solely for use in Autoimmune Indications and/or the
Other Indications, and (ii) sell and offer for sale Daclizumab in the Territory,
under the AI Trademarks.

 

(b)                                 The licenses set forth in Sections
2.1(a)(i) and 2.1(a)(ii) shall be exclusive (even as to Roche) with respect to
the Roche Licensed Know-How and Roche Licensed Patents that Roche or its
Affiliate solely owns or has an exclusive license.  With respect to the Roche
Licensed Know-How and Roche Licensed Patents to which Roche or its Affiliate has
a non-exclusive license, such licenses shall be sole, non-exclusive licenses. 
With respect to the Roche Licensed Know-How and Roche Licensed Patents that
Roche or its Affiliate jointly owns, such licenses shall be sole licenses under
Roche’s interest in such Roche Licensed Know-How and Roche Licensed Patents.  As
used in this Section 2.1(b) a “sole” license means that the Roche will not grant
to any Third Party a license that overlaps with the scope of the licenses
granted to PDL under Section 2.1(a).

 

(c)                                  Roche grants to PDL and to PDL’s
Affiliates, the nonexclusive right under the Roche Licensed Know-How and Roche
Licensed Patents to make, have made, and import Daclizumab.

 

(d)                                 PDL and its Affiliates may sublicense the
rights and licenses granted to them under Sections 2.1(a) and (c) to any
Affiliate or Third Party, with the right to further sublicense; provided,
however, that without Roche’s written consent, PDL shall not have the right to
sublicense, during the Commercialization Term, any of the [*] rights or licenses
in Section 2.1(a) to any other entity, that is, as of the time of such
sublicensing, [*] in the [*] (in at least one [*] with [*]), or [*] in the [*]
any [*] for the [*] of [*] in any [*].  It is expressly understood and agreed by
Roche that PDL shall have the right to sublicense its rights under Sections
2.1(a) and (c) to [*].  Notwithstanding the preceding limitation on
sublicensing, PDL and its Affiliates may use Third Party distributors in
accordance with their customary practices.

 

(e)                                  Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, Roche grants to PDL and to PDL’s
Affiliates a worldwide right and license (or sublicense, as the case may be)
under the Roche Licensed Know-How received by PDL pursuant to the 1989
Agreements, 1999 Agreements or Section 2.4 hereof, the Roche Controlled Patents
and only those Roche Owned Patents listed in Schedule 2.8(a), to (i) develop,
use, market, promote, and detail Other Licensed Products in the Territory solely
for use in Autoimmune Indications and/or the Other Indications; (ii) sell and
offer for sale Other Licensed Products in the Territory; and (iii) to make, have
made, and import Other Licensed Products in the Territory.

 

(f)                                    The license set forth in
Section 2.1(e) shall be exclusive (even as to Roche) with respect to the Roche
Controlled Patents that Roche or its Affiliate solely owns or has an exclusive
license.  With respect to the Roche Controlled Patents to which Roche or its
Affiliate has a non-exclusive license, such license shall be a sole,
non-exclusive license.  With respect to

 

11

--------------------------------------------------------------------------------


 

the Roche Owned Patents that Roche or its Affiliate jointly owns, such license
shall be a sole license under Roche’s interest in such Roche Owned Patents.  PDL
and its Affiliates shall have the right freely to sublicense, through multiple
tiers, the rights and licenses granted to them under Section 2.1(e). 
Notwithstanding anything to the contrary in Section 2.1(e), the license to Roche
Licensed Know-How shall be non-exclusive.  Roche hereby covenants that, until
the termination, pursuant to Section 2.2(a), of the license set forth in
Section 2.1(e), it will not grant to any Third Party any right or license under
the (i) Roche Controlled Patents to which Roche or its Affiliate has a
non-exclusive license or (ii) Roche Owned Patents that Roche or its Affiliate
jointly owns, to (A) develop, use, market, promote, and detail Other Licensed
Products in the Territory for use in Autoimmune Indications and/or the Other
Indications; (B) sell and offer for sale Other Licensed Products in the
Territory; and (C) make, have made, and import Other Licensed Products in the
Territory.

 

(g)                                 If PDL wishes to receive a license with
respect to Other Licensed Products in Autoimmune Indications and/or Other
Indication, under any Roche Owned Patents that are not listed in
Schedule 2.8(a), it shall [*] and Roche shall [*].

 

2.2                                 License Grant to PDL On Reversion Effective
Date or Put Right Effective Date.

 

(a)                                  Effective only on the Reversion Effective
Date or the Put Right Effective Date, Roche hereby grants the following license
to PDL: subject to the terms and conditions of this Amended and Restated
Worldwide Agreement, Roche grants to PDL and to PDL’s Affiliates a worldwide
right and license under the Roche Know-How and Roche Patents, to develop, use,
manufacture, have manufactured, market, promote, import, offer for sale, sell
and have sold Daclizumab and all Other Licensed Products in the Field and in the
Territory.  On the effectiveness of the license set forth in this
Section 2.2(a), the licenses granted in Section 2.1(a), (c) and (e) shall
terminate.  PDL and its Affiliates shall have the right freely to sublicense,
with the right to further sublicense, the right and license granted to them
under this Section 2.2(a).

 

(b)                                 For Daclizumab, the license set forth in
Section 2.2(a) shall be exclusive (even as to Roche) with respect to the Roche
Know-How and Roche Patents that Roche or its Affiliate solely owns or has an
exclusive license.  With respect to the Roche Know-How and Roche Patents to
which Roche or its Affiliate has a non-exclusive license, the license set forth
in Section 2.2(a) shall be a sole, non-exclusive license.  With respect to the
Roche Know-How and Roche Patents that Roche or its Affiliate jointly owns, the
license set forth in Section 2.2(a) shall be a sole license under Roche’s
interest in such Roche Know-How and Roche Patents.  Roche hereby covenants that
it will not grant to any Third Party any right or license, under (i) the Roche
Know-How and Roche Patents to which Roche or its Affiliate has a non-exclusive
license or (ii) the Roche Know-How and Roche Patents that Roche or its Affiliate
jointly owns, to develop, use, manufacture, have manufactured, market, promote,
import, offer for sale and sell Daclizumab in the Field and in the Territory.

 

(c)                                  For Other Licensed Products, the license
set forth in Section 2.2(a) shall be non-exclusive.  Notwithstanding the
preceding sentence, Roche hereby covenants that it will not

 

12

--------------------------------------------------------------------------------


 

grant licenses to any Third Party under the Roche Patents to make, have made,
use, sell, offer for sale or import any Other Licensed Product.

 

2.3                                 Certain [*] To PDL of [*] Intellectual
Property.  PDL acknowledges and understands that [*] are [*] as to [*] (a) Roche
has received, prior to the Effective Date, a [*] license under certain [*] of
[*] that [*] cover the manufacture, use, importation, offer for sale or sale of
humanized antibodies against IL-2R, including Daclizumab and any Other Licensed
Products, and/or (b) [*] Roche has the right to [*] such licensed [*], to the
extent granted to Roche.   In the event that the parties agree that Roche is [*]
such license [*], PDL shall be deemed to have been [*] pursuant to the [*], as
applicable, and such [*] will be deemed part of the [*] licensed thereunder.  In
the event that the parties agree that Roche [*] such rights, and/or that Roche
[*] such rights to PDL as part of the [*], Roche agrees to use diligent efforts
to itself secure or assist PDL in securing from [*], a license to such [*] from
[*], which license rights will be documented under a separate agreement from
this Amended and Restated Worldwide Agreement.  If [*] obtains [*] consent to
the terms of such separate agreement, then it shall be deemed a [*] and [*]
shall [*] the costs of such license rights, in the manner and as set forth in
Section 7.4, [*] the [*] the costs and royalties owed to [*] shall be as
follows: [*] shall bear [*] of the cost of such license rights and [*] shall
bear [*] of the costs of such license rights; and provided, however, that this
addition or offset shall not cause the amount to be paid by PDL to Roche
pursuant to Section 7.2(c), in the aggregate and after payment to [*], to be
less than [*] of [*] in [*].  On either the [*] or the [*], [*] shall be [*]
responsible for paying the prospective costs of such license from that date
forward, as further detailed in Section 7.4(e).  If the Exercise Period expires
without [*] or [*], then the parties will proceed as detailed in
Section 7.4(f) with respect to Third Party Licenses.

 

2.4                                 Transfer of Roche Licensed Know-How to PDL.
Promptly after the Effective Date, Roche shall transfer all Roche Licensed
Know-How to PDL in the manner in which and to the extent to which the parties,
prior to the Effective Date, have transferred know-how under the Joint
Development Committee or the Joint Commercialization Committee under the 1999
Agreements.  Thereafter, and until the Reversion Effective Date or the Put Right
Effective Date, if Roche develops or gains Control of additional Roche Licensed
Know-How, Roche shall promptly provide such additional Roche Licensed Know-How
to PDL through the parties’ participation in the POC.  On either the Reversion
Effective Date or the Put Right Effective Date, Roche shall transfer to PDL any
Roche Know-How not previously transferred to PDL, including in particular, any
Roche Know-How related to the Transplant Indications.

 

2.5                                 License Grants to Roche.

 

(a)                                  Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, PDL grants to Roche and to Roche’s
Affiliates, during the Commercialization Term, the exclusive (even as to PDL)
right and license under the PDL Know-How and PDL Patents to (i) market, promote,
and detail Daclizumab in the Roche Territory solely for use in the Transplant
Indications, and (ii) to sell and offer for sale Daclizumab in the Roche
Territory under the Trademarks.   In addition, PDL grants to Roche and to
Roche’s Affiliates, the nonexclusive right under the PDL Know-How and PDL
Patents to make, have made and import

 

13

--------------------------------------------------------------------------------


 

Daclizumab, but only to the extent reasonably necessary for Roche to carry out
its rights and obligations under this Amended and Restated Worldwide Agreement. 
Roche may sublicense the rights and licenses granted to Roche under this
Section 2.5, subject to PDL’s written consent, which consent PDL may not
unreasonably withhold.  It shall be deemed reasonable for PDL to withhold
consent with respect to sublicense by Roche of any of the rights or licenses to
any other entity that is [*] (in at least one [*] with [*]), or [*] in a [*] any
[*] for the [*] of any [*].  Notwithstanding the preceding sentence, Roche and
its Affiliates may use Third Party distributors in accordance with their
customary practices. All sublicenses granted by Roche or its Affiliates of the
licenses set forth in this Section 2.5(a) shall automatically terminate on the
Reversion Effective Date or Put Right Effective Date.

 

(b)                                 Subject to the terms and conditions of this
Amended and Restated Worldwide Agreement, in particular the restrictions set
forth in Section 3.1(b), PDL grants to Roche and to Roche’s Affiliates the
exclusive (even as to PDL) right and license, including the right to grant
sublicenses, under the PDL Know-How and PDL Patents to use, develop, make, have
made, sell, offer for sale, and import the Excluded Products in the Roche
Territory; provided, however that the license granted under this
Section 2.5(b) under [*] shall be nonexclusive.

 

(c)                                  PDL hereby covenants that, until the
expiration of [*], it will not make, have made, use, sell, offer for sale or
import any product in the Excluded Field Covered by [*] in the Roche Territory,
and it will not grant to any Third Party any right or license under [*] the
right to make, have made, use, sell, offer for sale or import any product in the
Excluded Field in the Roche Territory.

 

(d)                                 If during the term of this Amended and
Restated Worldwide Agreement, Roche or its Affiliate challenges the validity or
enforceability in any jurisdiction of [*], then PDL shall have the right to [*]
to Roche under this Amended and Restated Worldwide Agreement to PDL Patents that
include [*].

 

(e)                                  Roche hereby covenants that it shall not,
nor shall it cause any Affiliate or sublicensee to:

 

(i)                                     knowingly use or practice, directly or
indirectly, any PDL Know-How or PDL Patents for any other purposes other than
those expressly permitted by this Amended and Restated Worldwide Agreement or
any other written agreements in the Field between the Parties currently in
existence and not expressly superceded by this Amended and Restated Worldwide
Agreement, or which may later be entered into by the Parties;

 

(ii)                                  market, promote, detail, sell or offer for
sale Daclizumab, during the Commercialization Term, in any manner outside the
scope of the licenses set forth in Section 2.5(a), including, in particular, for
any use in the treatment of Autoimmune Indications or Other Indications; or

 

(iii)                               use, develop, make, have made, sell, offer
for sale or import Excluded Products in any manner outside the scope of the
licenses set forth in Section 2.5(b).

 

14

--------------------------------------------------------------------------------


 

(f)                                    PDL hereby covenants that it shall not,
nor shall it cause any Affiliate or sublicensee to market, promote, detail, sell
or offer for sale Daclizumab, during the Commercialization Term, in any manner
outside the scope of the licenses set forth in Sections 2.1 and 2.2.

 

2.6                                 Identification of the Queen et al Patents. 
Set forth on Appendix A is a list identifying patents or patent applications
that comprise the Queen et al. Patents in the Roche Territory as of the
Effective Date.   If there are any changes, PDL shall update this list by
delivering a supplement to Roche no less frequently than once per year during
the term of this Amended and Restated Worldwide Agreement.

 

2.7                                 Cooperation Regarding Third Party
Licenses.   In the event Roche negotiates and intends to enter into a license
agreement with a Third Party with respect to the right to make, use, sell,
import, offer for sale or sale of any [*] under such Third Party’s intellectual
property, it shall so inform PDL and provide PDL the opportunity to participate
in such negotiations and enter into such license agreement or take a sublicense
thereunder with respect to [*], on such terms as are agreed by the parties.

 

2.8                                 Roche Representations, Warranties and
Covenants.  Roche hereby represents and warrants as of the Effective Date as
follows:

 

(a)                                  To the best of Roche’s knowledge,
Schedule 2.8(a) identifies the Roche Owned Patents existing as of the Effective
Date.  To the extent that it is not prohibited from doing so, Roche agrees to
make available to PDL copies of such Roche Owned Patents promptly following the
Effective Date. Roche covenants that, to the extent any additional Roche Owned
Patents are identified by Roche subsequent to the Effective Date and to the
extent that it is not prohibited from doing so, it shall promptly inform PDL,
and Schedule 2.8(a) shall be revised to so reflect such additional Roche Owned
Patents.

 

(b)                                 Schedule 2.8(b) identifies all of the
license agreements under which Roche has rights to Roche Controlled Patents
existing as of the Effective Date (other than the license rights from Genentech
referred to in Section 2.3).  Roche agrees to make available to PDL copies of
such license agreements pursuant to which the Roche Controlled Patents were
licensed to Roche promptly following the Effective Date, to the extent not
already in PDL’s possession and to the extent that Roche has a right to do so. 
[*] further covenants that, where it is not [*] to [*] to [*] such [*], it will
[*] to [*] from the [*] its [*] to do so. Roche shall not, without the prior
written consent of PDL, terminate any agreement that grants Roche a license
under a Roche Controlled Patent.  Roche covenants that, to the extent any
additional licenses under which Roche has rights to Roche Controlled Patents are
identified by Roche or come into existence subsequent to the Effective Date,
Roche shall promptly inform PDL, and Schedule 2.8(b) shall be revised to so
reflect such additional licenses; provided, however, that in the event any
royalty or other payment is owed to the licensor of any such Roche Controlled
Patent [*] PDL, [*] shall not be responsible for any such royalty payments, and
[*] shall so notify [*] in writing and [*] shall have a period of ninety (90)
days to evaluate whether it desires that such [*] be included within the [*]

 

15

--------------------------------------------------------------------------------


 

licensed to [*] under [*] and if so, the mechanism for payment to the [*]
thereunder.  Where [*] elects not to [*] to such Roche Controlled Patent, it
agrees to [*]

 

(c)                                  Roche has not granted any Third Party a
license or other right that is currently in effect under any of the Roche Owned
Patents for any purpose.

 

(d)                                 To Roche’s knowledge, Roche has complied
with its obligation under 37 CFR §1.56(a) to disclose to the United States
Patent and Trademark Office, during the pendency of each United States patent
application included in the Roche Owned Patents, information known to Roche to
be material to the patentability of the pending claims in such application. 
None of the Roche Owned Patents is involved in any interference or opposition
proceeding, and, to Roche’s knowledge, no such proceeding is being threatened
with respect to any of the Roche Owned Patents.

 

(e)                                  [*]

 

(f)                                    [*]

 

(g)                                 Roche and its Affiliates have not granted to
any Third Party in any Major Country, any sublicense, under the license(s) to
the PDL Know-How and PDL Patents that Roche and its Affiliates received pursuant
to the 1999 Agreements, to: (i) promote and sell Daclizumab generally, and/or
for use in Autoimmune Indications or the Other Indications; or (ii) develop,
make, use, import, offer for sale and sell Other Licensed Products for any
indication in the Field.  Roche shall, prior to the [*], disclose in writing to
PDL all sublicenses that Roche or its Affiliate have granted, under the PDL
Know-How and PDL Patents, to develop, make, use, import, promote, offer for sale
and sell Daclizumab and Other Licensed Products for any indication in the
Field.  If any such sublicenses exist at such time, the parties, through the
POC, will work together to [*] (including [*], where practicable) such
sublicense.

 

(g)                                 Roche covenants that, in the event that
Roche [*] of the [*] of the [*] of [*], through whatever means, on PDL’s
request, Roche will within [*] days of such request, meet and discuss with PDL
the impact of such event on the relationship between PDL and Roche at such time,
and modify this Amended and Restated Worldwide Agreement to the extent deemed
appropriate by both parties.

 

2.9                                 Termination of Certain Sublicenses.  If,
prior to the Effective Date, PDL and Roche or an Affiliate of Roche entered into
any agreement(s), other than the 1999 Agreements, wherein PDL granted Roche or
such Affiliate a sublicense with respect to Daclizumab or Other Licensed
Product(s), under any Third Party intellectual property rights licensed by PDL,
then such sublicenses are hereby terminated and replaced by the licenses set
forth in Section 2.5.

 

16

--------------------------------------------------------------------------------


 

III.  DEVELOPMENT; REGULATORY ISSUES

 

3.1                                 Development by Roche.

 

(a)                                  Development of Daclizumab.  Following the
Effective Date, [*] after the Effective Date.  In addition, to the extent Roche
receives any data or other results of any clinical trials pursuant to ongoing
physician sponsored trials, Roche will update the POC with respect to such trial
results and data.  Further, Roche shall promptly forward to PDL any requests for
new [*] studies involving Daclizumab that Roche receives after the Effective
Date.

 

(b)                                 Development of Excluded Products.  Roche
shall be solely responsible, at its sole cost and expense and at its sole
discretion, for the non-clinical, clinical, and regulatory development of any
Excluded Product.  Notwithstanding the foregoing, it is understood and agreed
that [*] for any indication other than [*] without the written consent of PDL,
such consent not to be unreasonably withheld.  The Parties recognize that it may
be desirable to develop the Excluded Products for [*], in which case the POC
shall discuss and recommend to the parties whether [*].  Following the Effective
Date, Roche shall use Reasonable Diligence in proceeding with the development
and registration of Excluded Products in the Roche Territory, to the extent
permitted under this Section 3.1(b).  If Roche fails to exercise such diligence,
PDL may terminate the license granted to Roche under Section 2.5(b), but shall
not be obligated to do so.

 

3.2                                 Development by PDL.

 

(a)                                  General.  Following the Effective Date, PDL
shall be solely responsible, at its sole cost and expense and at its sole
discretion, for the non-clinical, clinical, and regulatory development of
Daclizumab for all indications in the Territory, other than those trials
referenced in Section 3.1(a), subject to the restrictions set forth in
Section 3.2(b).  All data and information generated by PDL development
activities pursuant to this Section 3.2(a) shall be PDL Know-How.

 

(b)                                 Restriction on PDL Development.  During the
period commencing on the Effective Date and ending at the end of the
Commercialization Term, PDL agrees not to pursue the clinical or regulatory
development of Daclizumab for use in the [*] in the Roche Territory.

 

3.3                                 Assistance by Roche.  At no cost to PDL
(except as provided in the following sentence), Roche will allow PDL to
cross-reference Roche regulatory filings and clinical data with respect to
Daclizumab and will grant PDL reasonable access during normal business hours to
such regulatory filings and clinical data.  To the extent Roche is required
under applicable law, rule or regulation, Roche, at PDL’s cost, shall promptly
make all filings reasonably required or useful to permit the use of the clinical
materials, if any, supplied pursuant to Section 4.5(a) (e.g., preparation and
filing of required technical reports, data summaries, or a regulatory dossier).

 

3.4                                 Adverse Event Reporting.  Each party shall
notify the other of all information coming into its possession concerning any
and all side effects, injury, toxicity, pregnancy or sensitivity event
associated with commercial or clinical uses, studies, investigations or tests
with Daclizumab, throughout the world, whether or not determined to be
attributable to Daclizumab (“Adverse Event Reports”).  The parties shall each
identify a person to coordinate the exchange of Adverse Event Reports (“Report
Coordinators”) so as to enable timely reporting of such Adverse Event Reports to
appropriate governmental and regulatory authorities consistent with all

 

17

--------------------------------------------------------------------------------


 

laws, rules and regulations. The parties, through their Report Coordinators,
have agreed in writing on formal procedures for such exchange, which are
embodied in the PDL-Roche Procedure for the Exchange of Daclizumab Adverse Event
Reports, dated December 2000 (“Pharmacovigilance Agreement”).  Promptly after
the Effective Date, Roche and PDL agree to cause their Report Coordinators
(a) to review the Pharmacovigilance Agreement and (b) to negotiate in good faith
an amendment to the Pharmacovigilance Agreement to reflect the terms of this
Amended and Restated Worldwide Agreement, if the Report Coordinators agree that
such an amendment is required.  Such Pharmacoviligance Agreement (as amended, if
applicable) shall survive the end of the Commercialization Term.

 

3.5                                 Copies of Responses.  Within a reasonable
time frame prior to submission of responses to any regulatory authority on
product safety issues regarding Daclizumab, a copy of a near final draft
response will be provided to the other party for review.  Final copies of
responses submitted to any regulatory authority will be provided to the other
party within five (5) business days of document finalization.

 

3.6                                 Regulatory Actions.  The party responsible
to interact with regulators on a specific safety issue regarding Daclizumab must
communicate action requested by regulators to the other party without delay. 
Such actions may include, for example, change in label, Dear Doctor letter,
trial on hold for clinical safety reasons and the like.

 

3.7                                 Other Safety Issues.  Either party may
request that specific safety issues be discussed, and the parties will establish
a Joint Safety Committee (“JDSC”), consisting of an equal number of
representatives from each party, for such purpose. JDSC discussion on such
issues will be for the purpose of advising each party concerning the collection
and evaluation of safety data, and responding to any significant safety issues
raised, or requests made, by regulatory authorities.

 

3.8                                 Registration.  PDL shall notify Roche in
writing if PDL determines that clinical trial results for Daclizumab justify
filing an Application.  Roche shall provide cross reference letters reasonably
required or useful to allow PDL to make any such filing and to allow PDL to
carry out without delay any related clinical trial in the Territory.  PDL shall
be responsible for preparing periodic reports required by the FDA related to any
such Applications and for timely filing such periodic reports with the FDA. 
Through the POC, each party shall advise and consult with the other with respect
to any significant issues or questions raised by any regulatory authorities with
respect to Daclizumab.

 

IV.  COMMERCIALIZATION AND MANUFACTURING

 

4.1                                 Commercialization By Roche.

 

(a)                                  Commercialization of Daclizumab by Roche. 
The parties intend that, following the Effective Date, Roche will continue to
market and sell Daclizumab in the Transplant Indications in the Roche Territory
for the duration of the Commercialization Term, under the Trademarks.  In
particular, and without limitation, during the Commercialization Term

 

18

--------------------------------------------------------------------------------


 

and in the Roche Territory, Roche shall be responsible, at its sole cost and as
permitted by applicable law, for (i) the marketing, promotion, and detailing of
Daclizumab for use in the Transplant Indications; (ii) accepting and filling
orders for Daclizumab received by it or its Affiliates, including the
distribution of Daclizumab to fill such orders; (iii) booking all sales of
Daclizumab attributable to such orders; and (iv) any other activities reasonably
related to Daclizumab that are permitted under the license granted in
Section 2.5(a) (the “Roche Commercialization Activities”).  As provided in
Article VII, Roche shall pay royalties to PDL on Roche Net Sales.

 

(b)                                 Commercialization of Excluded Products by
Roche.  Roche, its Affiliates, or sublicensees shall be solely responsible for,
at its or their sole cost and as permitted by law, all aspects of the
commercialization of Excluded Products in the Roche Territory, including but not
limited to the booking of all sales of Excluded Products in the Roche
Territory.  Roche shall use commercially diligent efforts to develop and
commercialize such Excluded Products. Following receipt of regulatory approval,
Roche shall use Reasonable Diligence in proceeding with the marketing, promotion
and sale of Excluded Products in the Roche Territory.   If Roche fails to
exercise such diligence, PDL may terminate the license granted to Roche under
Section 2.5(b), but shall not be obligated to do so.  As provided in
Article VII, Roche shall pay royalties to PDL on Roche Net Sales of Excluded
Products.

 

4.2                                 Commercialization by PDL.

 

(a)                                  Commercialization by PDL During
Commercialization Term.  In the Roche Territory, PDL, its Affiliates, or
sublicensees shall have the right, but not the obligation, at its or their sole
cost and as permitted by law, to pursue all aspects of the commercialization of
Daclizumab and any Other Licensed Products, excluding the Roche
Commercialization Activities.  Without limiting the generality of the foregoing,
in the Roche Territory and during the Commercialization Term, PDL, its
Affiliates, or sublicensees shall have the right, but not the obligation, to
commercialize Licensed Products in Autoimmune Indications and Other Indications
and to commercialize Other Licensed Products in any indication.  In particular,
in the Roche Territory, PDL shall be responsible, at its sole cost and as
permitted by applicable law, for (i) the marketing, promotion, and detailing of
Daclizumab for use in the Autoimmune Indications or Other Indications;
(ii) accepting and filling orders for Daclizumab received by it or its
Affiliates, including the distribution of Daclizumab to fill such orders;
(iii) booking all sales of Daclizumab attributable to such orders; and (iv) any
other activities reasonably related to Daclizumab that are permitted under the
license granted in Section 2.1.  As provided in Article VII, PDL shall pay
royalties to Roche on PDL Net Sales during the Commercialization Term.

 

(b)                                 Commercialization by PDL Following Reversion
Effective Date or Put Right Effective Date.  Following the Reversion Effective
Date or the Put Right Effective Date, PDL, its Affiliates, or sublicensees shall
have the right, but not the obligation, to pursue, at its or their sole cost and
as permitted by law, all aspects of the commercialization of Daclizumab for all
indications and for all Other Licensed Products.  Following the Reversion
Effective Date or the Put Right Effective Date, in no event shall PDL owe any
royalties or any other compensation to

 

19

--------------------------------------------------------------------------------


 

Roche on sales of Daclizumab under Section 7.2(c) in the Territory, whether by
PDL, its Affiliates, or their sublicensees.

 

4.3                                 Commercialization in the PDL Sole
Territory.  PDL, its Affiliates, or sublicensees shall have the right, but not
the obligation, to pursue, at its or their sole cost and as permitted by law,
all aspects of the commercialization of Licensed Products in the PDL Sole
Territory, including but not limited to the booking of all sales of Licensed
Products in the PDL Sole Territory.

 

4.4                                 Pricing.  As between the parties, PDL has
the sole right to determine the price for Daclizumab or any Other Licensed
Product that it sells and distributes.  As between the parties, Roche has the
sole right to determine the price for any Excluded Product that it sells and
distributes, and the sole right during the Commercialization Term to determine
the price for Daclizumab that it sells and distributes; provided, however, that
until the earlier of (a) [*] or (b) PDL’s receipt of a [*] from [*] having the
power to grant [*], stating that [*] will grant [*] for Daclizumab in [*], Roche
shall provide PDL with [*] of any [*] in the [*] of Daclizumab and shall give
[*] to any [*] or [*] by PDL regarding the [*] of Daclizumab whether [*].  It is
expressly understood that following the date which is the earliest of (i) [*],
(ii) the receipt of [*] for Daclizumab in [*], or (iii) the Reversion Effective
Date or Put Right Effective Date, the obligations of either party in the
foregoing sentence shall terminate, and PDL shall have sole control regarding
the price of Daclizumab that it sells and distributes.

 

4.5                                 Manufacturing.  References to Roche in
Sections 4.5(a) and 4.5(b) shall include Roche, its Affiliates [*] and any
sublicensees manufacturing Daclizumab for Roche or its Affiliates.

 

(a)                                  Clinical Manufacturing.

 

(i)                                     Supply.  Subject to
Section 4.5(a)(ii) and until [*], Roche shall use commercially reasonable
efforts to supply to PDL, [*] Daclizumab and placebo [*] for the development of
Daclizumab for AI in the [*] and [*] specified by PDL.  Notwithstanding the
above, Roche shall not be obligated to [*] (A) any amount of Daclizumab or
placebo not in accordance with the AI Development plan, (B) a number of units of
placebo in excess of the units of Daclizumab supplied by Roche, or (C) any form
or formulation of Daclizumab [*] for the [*].  In the event PDL requests
Daclizumab in a form or formulation [*] for the [*], Roche shall be obligated to
supply to PDL [*]  All Daclizumab for the development of Daclizumab for AI,
regardless of form or formulation, shall be manufactured in accordance with
cGMPs and any other applicable regulatory or legal requirements.  Through the
POC, the parties shall meet periodically and discuss the availability and timing
of delivery of Daclizumab hereunder.  [*].  At PDL’s cost, PDL shall perform any
bridging studies that are necessary to enable PDL to use PDL-manufactured
Daclizumab to satisfy its clinical development requirements.  On [*], and any
time thereafter, PDL shall have the sole responsibility for the manufacture of
all Daclizumab and placebo required by PDL for the development of Daclizumab for
AI.

 

20

--------------------------------------------------------------------------------


 

(ii)                                  Limitations.  From the Effective Date
until [*], Roche shall supply to PDL [*] up to [*] of Daclizumab and an
equivalent number of units of placebo.   For supplies in excess of such maximum
amount [*], PDL shall pay to Roche for such additional supplies an amount equal
to [*] of [*]  (including for [*]) for such supplies up to [*] of [*] per
gram].  Notwithstanding anything to the contrary herein, from the Effective Date
until [*], the [*] of Daclizumab that Roche shall be obligated to supply to PDL
shall be [*] of Daclizumab.

 

(iii)                               Procedures.  During the period commencing on
the Effective Date and ending on [*], PDL shall provide Roche with [*] purchase
orders, or such other procedures as the POC determines, each setting forth the
amount of Daclizumab and placebo to be supplied by Roche to PDL.  To the extent
that such purchase orders are consistent with the terms and conditions of this
Section 4.5, Roche agrees to honor all such purchase orders and to deliver to
PDL the amount of Daclizumab and placebo specified therein as soon as
practicable but in any event not later than [*] days following Roche’s receipt
of each such purchase order, or under such other procedures as the POC
determines.

 

(b)                                 Commercial Manufacturing.  Effective on the
Effective Date and subject to Section 4.5(c) and this Section 4.5(b), each party
shall each be solely responsible for the manufacturing of all Daclizumab
necessary to satisfy the commercial requirements of itself, its Affiliates and
its sublicensees.  [*] shall keep [*] reasonably informed, via the POC,
regarding its progress in [*] for its [*] to [*] for [*].  As needed, the
parties shall discuss and agree upon a plan of action to address, among other
things, [*] that could arise if [*] progress in [*] is delayed, which plan could
include for [*] to supply commercial requirements to [*] on a [*] basis.

 

(c)                                  Commercial Manufacturing Following Exercise
of the Roche Put Right.  In the event that Roche exercises the Roche Put Right,
[*] shall [*] to supply [*] for Daclizumab in the Territory for the period
commencing on [*] and ending on [*] unless PDL has not, despite [*] to [*] for
[*] to [*] Daclizumab for sale in the United States, [*] at such time, in which
case such period shall end on [*] of such [*].  In the event that Roche
exercises the Roche Put Right, the parties shall negotiate in good faith a
separate supply agreement that shall provide for procedures for PDL to submit to
Roche [*] for Daclizumab and Roche supplying Daclizumab thereafter at a price
equal to [*].  Such procedures shall include PDL providing (i) [*] of [*] and
(ii) firm purchase commitments no less than [*] prior to the time the order must
be delivered to [*] by [*].

 

4.6                                 Roche Diligence.  Following the Effective
Date, Roche shall use Reasonable Diligence in proceeding with the manufacturing,
marketing and sale of Daclizumab for use in the Transplant Indications in the
Territory as contemplated by this Amended and Restated Worldwide Agreement, and
in a manner comparable to its conduct of the manufacturing, marketing and sale
of Daclizumab [*] during the [*] prior to the Effective Date.  If Roche fails to
exercise such diligence, PDL may exercise its rights hereunder pursuant to
Section 13.3 below, but shall not be obligated to do so. Roche’s diligence
obligations under this Section 4.6 shall expire on, (i) if PDL exercises the
Transplant Reversion or Roche exercises the Roche Put Right, the completion of
all activities and undertakings set forth in Sections 5.4(b), (c), (e) and (f),
or (ii) if the Exercise Period expires without PDL exercising the Transplant
Reversion.  In the event of a dispute as to whether Roche has used Reasonable
Diligence, the party that loses on this issue

 

21

--------------------------------------------------------------------------------


 

in an arbitration brought pursuant to Article XV shall reimburse all of the
other party’s arbitration expenses, including reasonable attorneys’ fees
relating to such arbitration.

 

V.  PDL RIGHT TO ACQUIRE TRANSPLANT BUSINESS FROM ROCHE

 

5.1                                 General.  The parties intend that, subject
to the terms and conditions of this Amended and Restated Worldwide Agreement,
the commercialization of Daclizumab in the Transplant Indications in the Roche
Territory will continue to be an exclusive Roche responsibility unless and until
PDL decides to undertake commercialization of Daclizumab in the Transplant
Indications under the terms provided in this Article V.  Subject to the
limitations set forth below, PDL shall have the option to terminate Roche’s
rights with respect to Daclizumab, which, if exercised, would allow PDL to
replace Roche as the party responsible for the promotion, sales, distribution
and manufacturing of Daclizumab for use in the Transplant Indications in the
Roche Territory.  In the event that PDL exercises such option, PDL shall pay an
exercise fee as set forth in Section 5.2(c) below.  In addition, Roche shall
have the right to “put” to PDL the rights to commercialize Daclizumab in the
Roche Territory prior to PDL’s exercise of such option and payment of the
exercise fee, as provided in Section 5.3 below.

 

5.2                                 PDL Transplant Reversion.

 

(a)                                  Grant; Exercise Period.  PDL is hereby
granted the right, subject to the terms of this Section 5.2(a), to terminate
Roche’s license rights under Section 2.5 for Daclizumab (the “Transplant
Reversion”).  Such right may be exercised by PDL in its discretion at any time
during the period commencing [*] and ending [*] (the “Exercise Period”) by
written notice to Roche and payment of the Reversion Exercise Fee set forth in
Section 5.2(c).

 

(b)                                 Effective Date of Exercise.  If, during the
Exercise Period, PDL provides Roche with written notice that PDL desires to
exercise the Transplant Reversion, [*] shall determine the effective date (the
“Reversion Effective Date”) of such exercise and reversion of rights, which
shall be at least [*] after the date of PDL’s written notice that it desires to
exercise the Transplant Reversion, but in no event be later than [*].

 

(c)                                  Reversion Exercise Fee.  PDL shall pay to
Roche an exercise fee based on the AAGS, which exercise price shall be
calculated as follows (the “Reversion Exercise Fee”):

 

AAGS

 

Exercise Price

[*] or more

 

[*]

 

 

 

[*] or more but not more than [*]

 

[*]

 

 

 

[*] or more but not more than [*]

 

[*]

 

 

 

not more than [*]

 

[*]

 

22

--------------------------------------------------------------------------------


 

(d)                                 Payment of Reversion Exercise Fee.  Payment
of such Reversion Exercise Fee shall be made in two installments: [*] of such
Reversion Exercise Fee shall be made within [*] of PDL’s written notice that it
is exercising the Transplant Reversion and the remaining [*] of such Reversion
Exercise Fee shall be made on the later of the [*], or the [*] after completion
of all activities and undertakings set forth in Sections [*].

 

5.3                                 Roche Put Right Regarding Transplant
Reversion.

 

(a)                                  If, at any time from the Effective Date
until Roche receives written notice from PDL pursuant to Section 5.2(a) of PDL’s
exercise of the Transplant Reversion, Roche desires that all of its rights to
market, sell, promote and otherwise commercialize Daclizumab in the Roche
Territory should revert to PDL, Roche shall have such right, on [*] written
notice to PDL (the “Roche Put Right”); provided, however, that such right shall
not be exercisable by Roche before [*] or after [*].  If so exercised, the
effective date of such reversion (the “Put Right Effective Date”) shall be
deemed to be that date [*] following the date of such written notice.  The Roche
Put Right shall expire on [*] if not previously exercised.

 

(b)                                 On receipt from Roche of its notice of
exercise of the Roche Put Right, PDL would pay to Roche an exercise fee based on
the AAGS, which exercise price shall be calculated as follows (the “Put Exercise
Fee”):

 

AAGS

 

Exercise Price

[*] or more

 

[*]

 

 

 

[*] or more but not more than [*]

 

[*]

 

 

 

[*] or more but not more than [*]

 

[*]

 

 

 

not more than [*]

 

[*]

 

(c)                                  Payment of such Put Exercise Fee shall be
made in two installments:  [*] of such Put Exercise Fee shall be made within [*]
of Roche’s written notice that it is exercising the Roche Put Right and the
remaining [*] of such Put Exercise Fee shall be made on the later of the [*], or
the [*] after completion of all activities and undertakings set forth in
Sections [*].

 

(d)                                 In the event of exercise by Roche of the
Roche Put Right, PDL agrees to do the following, until [*]:

 

(i)                                     to the extent [*], use [*] efforts to
maintain [*] in effect as of the Put Right Effective Date by and between Roche
and Third Party [*] with respect to Daclizumab for use in the Transplant
Indications in the US; and

 

(ii)                                  pay to Roche those payments provided in
Section 7.2(d).

 

23

--------------------------------------------------------------------------------


 

5.4                                 Transfer and Assignment of Daclizumab
Assets; Cooperation.  As soon as practicable following PDL’s notice of its
exercise of the Transplant Reversion, or on delivery by Roche of written
exercise of the Roche Put Right, Roche shall take all steps reasonable and
appropriate to facilitate and shall initiate, or to cause its Affiliates to
facilitate or initiate, the assignment to PDL of all of Roche’s and its
Affiliates’ right, title and interest in and to the Daclizumab Assets and the
transfer of Daclizumab commercialization and regulatory responsibilities in the
Roche Territory from Roche to PDL. Such actions shall include, without
limitation:

 

(a)                                  cooperate and communicate with PDL as PDL
may reasonably request in effectuating such transfer, including responding in a
reasonable time frame to all reasonable inquiries and requests of PDL with
respect to the nature or extent of the Daclizumab Assets, including providing
copies of all relevant documents for PDL’s use [*];

 

(b)                                 assign and transfer all Regulatory Approvals
and other Daclizumab Assets described in Section 1.14(h) from Roche to PDL
(excluding manufacturing approvals);

 

(c)                                  identify all distributors and other Third
Parties involved in the promotion, sale and distribution of Daclizumab, and as
and to the extent possible offering to assign agreements with such Third Parties
to PDL, to the extent not adverse to the interests of Roche to do so;

 

(d)                                 on PDL’s request and at PDL’s sole
discretion, Roche shall assign and shall cause its Affiliates to assign, to PDL
any contracts (or relevant portions thereof) then in force between Roche and any
Third Parties regarding the marketing, promotion, and sale of Daclizumab, to the
extent assignable, and where not so assignable, use its reasonably diligent
efforts to obtain consent to such assignment;

 

(e)                                  prepare, execute and deliver assignments to
PDL of the Roche Owned Patents listed on Schedule 2.8(a) and record, where
appropriate with the relevant authorities, such assignments to PDL of all of
Roche’s and its Affiliates’ right, title and interest in and to the Roche Owned
Patents listed on Schedule 2.8(a); and

 

(f)                                    prepare, execute and deliver assignments
to PDL of all of Roche’s and its Affiliates’ right, title, and interest in and
to the Trademarks.

 

In such matters, Roche shall bear the [*] of its [*] and associated [*] but PDL
shall [*] for any [*] to [*] (such as [*]) required in connection with such
transfers, together with any [*] for [*] requested by PDL and agreed to by
Roche.  Roche shall use its commercially diligent efforts to ensure that all
such transfer activities shall be completed as expeditiously as possible, but in
any event by the Reversion Effective Date or the Put Right Effective Date.  All
such activities shall be coordinated through and overseen by the POC, as
provided in Section 6.2.

 

5.5                                 Effect of Exercise.  Effective immediately
on either the Reversion Effective Date or the Put Right Effective Date:

 

24

--------------------------------------------------------------------------------


 

(a)                                  the license granted to Roche under
Section 2.5(a) shall terminate and all such rights shall revert to PDL; except
that, following any Put Right Effective Date, the license granted to Roche to
manufacture Daclizumab in the second sentence of Section 2.5(a) shall survive,
to the extent provided in Section 2.5(a);

 

(b)                                 the license granted to PDL in Section 2.2
shall be in full force and effect;

 

(c)                                  PDL shall have the right to purchase all or
any portion of Roche’s then existing inventory of bulk and/or finished
Daclizumab, and Roche agrees to so sell such bulk and/or finished Daclizumab, at
a price equal to [*], as necessary to meet commercial requirements; and

 

(d)                                 PDL thereafter shall commence booking all
sales of Daclizumab in the Roche Territory, whether sold under a Trademark or
the AI Trademark or any other trademark.

 

5.6                                 No Effect on Excluded Field and Excluded
Products.  Any exercise of either the Transplant Reversion or the Roche Put
Right shall have no effect on Roche’s rights in and to the Excluded Field and
the Excluded Product, or on the license granted to Roche under Section 2.5(b),
except as provided in Section 13.3.

 

5.7                                 No Assumption of Liabilities.  Except as
specifically assumed by PDL in writing in connection with an assignment and/or
sublicense to PDL of any Third Party contracts comprising the Daclizumab Assets
pursuant to Section 5.4, PDL shall assume no liabilities of Roche or its
Affiliates as a result of either the exercise by PDL of the Transplant Reversion
or the exercise by Roche of the Roche Put Right, including (a) tax liabilities;
(b) any liabilities relating to accounts payable, indebtedness, accrued
liabilities or legal services, accounting services, financial advisory services
or investment banking services or other professional services; (c) any wages,
salaries or benefits or any other liabilities relating to the employment of any
current or former employee; (d)  any rent, wages or other obligations of any
kind payable by Roche; (e) any environmental liabilities; and (f) any
liabilities with respect to Third Party contracts not expressly assumed by PDL
hereunder.  Roche shall remain responsible for all liabilities associated with
its sale, prior to the Reversion Effective Date or Put Right Effective Date (as
applicable), of Daclizumab, and its manufacture of Daclizumab, including without
limitation uncollected amounts, returns, recalls, and third party royalties
(subject to Section 7.4) associated with such sales.

 

5.8                                 Effect of [*].  In the event of any [*], the
following shall occur:

 

(a)                                  The Roche Put Right shall immediately
terminate;

 

(b)                                 The exercisability of the Transplant
Reversion shall [*] and the Exercise Period shall be deemed to commence on the
date that is [*] after the effective date of such [*] and shall extend until
[*].  In the event PDL exercises such Transplant Reversion during such [*] time,
PDL would pay to Roche an exercise fee based on the AAGS, which exercise price
shall be calculated as follows (the “[*] Exercise Fee”):

 

25

--------------------------------------------------------------------------------


 

AAGS

 

Exercise Price

 

 

 

more than [*]

 

[*]

 

 

 

more than [*] but not more than [*]

 

[*]

 

 

 

more than [*]

 

[*]

 

 

 

not more than [*]

 

[*]

 

and

 

(c)                                  Payment of such [*] Exercise Fee shall be
made in two installments: [*] of such [*] Exercise Fee shall be made within [*]
of PDL’s written notice that it is exercising the Transplant Reversion and the
remaining [*] of such [*] Exercise Fee shall be made on the later of the [*], or
[*] after completion of all activities and undertakings set forth in Sections
[*].

 

VI.  PRODUCT OPERATING COMMITTEE

 

6.1                                 Dissolution of Committees under 1999
Agreements.  Effective as of the Effective Date, the Joint Development Committee
and the Joint Commercialization Committee, as authorized under the 1999
Agreements, shall be dissolved.

 

6.2                                 Product Operating Committee.

 

(a)                                  Within thirty (30) days after the Effective
Date, PDL and Roche shall form a Product Operating Committee (“POC”) composed of
[*] representatives of each party who shall be appointed (and may be replaced at
any time, subject to the terms of this Section 6.2(a)) by such party with the
prior written consent of the other party in accordance with this Amended and
Restated Worldwide Agreement.  Each POC representative shall have suitable
experience and expertise in the development and commercialization of
biopharmaceutical drugs.  Each party shall each have the right to replace its
representatives from time to time, provided that such party obtains the written
consent of the other party on such replacement in advance thereof.

 

(b)                                 The POC shall meet not less than [*] on such
dates and at such times as agreed to by PDL and Roche, alternating between
Fremont, California and Nutley, New Jersey or such other locations as the POC
determines.   On the determination of the POC, any such meetings may be
conducted by teleconference or videoconference.  Other representatives of the
parties and their invitees may also attend the POC meetings.

 

(c)                                  The POC shall be responsible for
(i) exchanging information regarding the activities conducted by the parties,
their sublicensees or their respective Affiliates under this Amended and
Restated Worldwide Agreement, including without limitation, [*] of any [*] with
respect to [*], (ii) making recommendations to the parties regarding the [*] for
[*] for the [*] of the [*], (iii) discussing the [*] for [*] the [*] for [*] and
the potential for a [*] between the [*] to

 

26

--------------------------------------------------------------------------------


 

accomplish this goal, (iv) coordinating and overseeing the [*] to PDL of the [*]
pursuant to Section [*]; and (vi) such other activities as mutually agreed by
Roche and PDL[*].  If PDL elects to exercise its Transplant Reversion under
Section 5.2, or Roche exercises its Roche Put Right under Section 5.3, the POC
will coordinate transition of manufacturing and commercialization
responsibilities to PDL over the period specified in this Amended and Restated
Worldwide Agreement; the POC shall dissolve after the completion of such
transition [*].  The POC shall have no authority to determine pricing of
Daclizumab by either party in its respective indications nor shall the POC have
any authority to make any decisions regarding Daclizumab that shall take effect
or continue to remain in effect, after the Reversion Effective Date or Put Right
Effective Date.

 

(d)                                 In general, the POC is not intended to be a
decision-making body with respect to either party’s efforts to develop or
commercialize Daclizumab.  However, all required decision making with respect to
matters before the POC shall be effected [*] of [*] representatives.  Each
party’s representatives shall have a single vote.  In the event such
representatives of each party are unable to agree, the matter shall be referred
to the [*] and to the [*] (or their successors) for resolution in good faith for
a period of [*] days.  In the event such [*] and such [*] are unable to resolve
such dispute in such time frame, [*] shall have the final say on all such
disputes related to the commercialization of Daclizumab for use in the [*],
except for [*]; and [*] shall have the final say on all other such disputes,
including but not limited to those disputes related to development of Daclizumab
in [*] or commercialization of Daclizumab for use in [*]

 

VII.  COMPENSATION

 

7.1                                 Payment to Roche.  In consideration for the
rights and licenses granted by Roche under this Amended and Restated Worldwide
Agreement, PDL shall pay to Roche a non-refundable, non-creditable fee in the
sum of Eighty Million U.S. Dollars (US$80,000,000), due and payable no later
than [*] after the Effective Date.

 

7.2                                 Royalties.

 

(a)                                  Royalties to PDL on Daclizumab Sales.

 

(i)                                     Royalty Rate.  Roche shall pay PDL
royalties on Roche Net Sales commencing as of the Effective Date, at a royalty
rate determined by annual (or annualized, as the case may be for partial years)
Roche Net Sales as follows:

 

Annual Roche Net Sales (US$)

 

Royalty Rate

 

 

 

Up to and including [*]

 

[*]

 

 

 

Amount in excess of [*] but not exceeding [*]

 

[*]

 

 

 

Amount in excess of [*] but not exceeding [*]

 

[*]

 

 

 

Amount in excess of [*] but not exceeding [*]

 

[*]

 

 

 

Amount in excess of [*]

 

[*]

 

27

--------------------------------------------------------------------------------


 

 

No adjustment will be made to the royalty rates specified in this
Section 7.2(a), regardless of whether the manufacture, use, sale, or importation
of Daclizumab by Roche or its Affiliates in a particular country is covered by a
Valid Claim of a PDL Patent.

 

(ii)                                  Expiration of Roche’s Royalty
Obligations.  Roche’s obligation to pay royalties to PDL under this Article VII
shall expire (A) with respect to sales of Daclizumab in the [*], on [*], and
(B) with respect to sales of Daclizumab in the [*], on [*].  Notwithstanding the
above, Roche’s obligation to pay royalties to PDL under this
Section 7.2(a) shall expire on the first to occur, if any, of the Reversion
Effective Date or the Put Right Effective Date.

 

(b)                                 Royalties to PDL on Excluded Product Sales.

 

(i)                                     Royalty Rate.  Roche shall pay PDL
royalties on Roche Net Sales of Excluded Products at a royalty rate determined
by annual Roche Net Sales of Excluded Products as follows, as measured on a
calendar year basis:

 

Annual Roche Net Sales of Excluded
Products (US$)

 

Royalty Rate

 

 

 

Up to and including [*]

 

[*]

 

 

 

Amount in excess of [*]

 

[*]

 

 

(ii)                                  Term of Royalty Obligations.  Roche’s
obligation to pay royalties to PDL under Section 7.2(b)(i) with respect to any
Excluded Product shall expire, on a country-by-country basis, on the later of
(A) the last date on which the manufacture, use, sale, or importation in such
country in the Roche Territory, by Roche, its Affiliates, or sublicensees (other
than PDL, its Affiliates, and sublicensees) of such Excluded Product is covered
under a Valid Claim of a PDL Patent (which determination, if not otherwise
covered by a Valid Claim in the country of use, sale, or importation shall be
based on whether or not covered by a Valid Claim in the country of manufacture),
or (B) the [*] of the first commercial sale by Roche, its Affiliates, or
sublicensees (other than PDL, its Affiliates, or sublicensees) of such Excluded
Product in such country.

 

28

--------------------------------------------------------------------------------


 

(c)                                  Royalties to Roche.

 

(i)                                     Royalty Rate.  PDL shall pay Roche
royalties on PDL Net Sales at a royalty rate determined by annual PDL Net Sales
as follows, as measured on a calendar year basis:

 

Annual PDL Net Sales (US$)

 

Royalty Rate

 

 

 

Up to and including [*]

 

[*]

 

 

 

Amount in excess of [*]

 

[*]

 

(ii)                                  Term of PDL’s Royalty Obligations Where
Transplant Reversion Exercised.  PDL’s obligation to pay royalties pursuant to
Section 7.2(c)(i) shall expire on the earlier of the Put Right Effective Date or
the Reversion Effective Date.

 

(iii)                               Term of PDL’s Royalty Obligations Where No
Transplant Reversion Exercised.  In the event PDL does not exercise the
Transplant Reversion and Roche does not exercise the Roche Put Right, PDL’s
obligation to pay royalties to Roche under Section 7.2(c)(i) shall expire, on a
country-by-country basis, on the later of (A) the last date on which the
manufacture, use, sale, or importation in such country in the Roche Territory,
by PDL, its Affiliates, or sublicensees (other than Roche, its Affiliates, and
sublicensees) of Daclizumab is covered under a Valid Claim of a Roche Patent
(which determination, if not otherwise covered by a Valid Claim in the country
of use, sale or importation, shall be based on whether or not covered by a Valid
Claim in the country of manufacture), or (B) the [*] of the first commercial
sale by PDL, its Affiliates, or sublicensees (other than Roche, its Affiliates,
or sublicensees) of Daclizumab in such country.

 

(d)                                 Payment to Roche in Event of Roche Put Right
Exercise.  In the event Roche exercises the Roche Put Right, following the Put
Right Effective Date, and until [*], PDL shall pay Roche (i) for commercial
supply of finished and packaged Daclizumab from Roche as set forth in
Section 4.5(c), a transfer price equal to the [*] and (ii) an amount determined
by the parties in good faith to be equal to [*] for its [*] and [*] efforts that
are [*]; provided that, PDL’s payment obligation under this Section 7.2(d) for
any given calendar quarter shall in no event exceed a maximum (the “Payment
Ceiling”) calculated as follows:

 

Payment Ceiling = [*]

 

7.3                                 Foreign Filing Expenses Credited Against
Royalties.  Roche shall have the right to credit [*] of all Transplant Foreign
Filing Expenses actually paid to PDL, less credits already taken under the 1989
and 1999 Agreements, against future royalties due to PDL on sales of Daclizumab
pursuant to this Article VII, provided that such credits, when added to the
offset provided for in Section 7.4 below, may not in the aggregate reduce the
royalties to be paid to PDL to less than [*] of the amount that would otherwise
be due pursuant to Section 7.2(a) hereof.

 

29

--------------------------------------------------------------------------------


 

7.4                                 Offset for Third Party Licenses.

 

(a)                                  Appendix B sets forth the allocation
between the parties of the costs associated with each Third Party License
entered into prior to the Effective Date.  Such costs include license fees and
any other fixed costs associated with the Third Party License as well as any
royalties.  After the Effective Date, the parties shall, within [*] of the end
of each [*], reimburse each other in accordance with this Section 7.4 to effect
the agreed-on sharing of such license fees and other fixed costs.  Both parties
hereby acknowledge that [*] has obtained a required license from the [*] to use
the [*] in order to carry out the activities anticipated by this Amended and
Restated Worldwide Agreement and that [*] has reimbursed [*] under the 1989
Agreements so that the license fees and other fixed costs of the [*] license
have been shared [*]

 

(b)                                 If PDL and Roche agree in writing, after the
Effective Date, that either party must obtain an additional license from an
independent Third Party in order for Roche or PDL to manufacture, use, import,
offer for sale or sell Daclizumab and if PDL and Roche agree on the terms of
such license, then such license shall be deemed a Third Party License and the
parties shall, subject to Sections 2.3, 7.4(c) and 7.4(d), share the cost of
such Third Party License [*].  Such cost includes license fees and any other
fixed costs associated with such Third Party License as well as any royalties. 
The parties shall, within [*] of the end of each [*], reimburse each other in
accordance with this Section 7.4 to effect a [*] of such license fees and other
fixed costs.

 

(c)                                  Notwithstanding anything to the contrary
herein, the following mechanism shall apply to the royalty portion of any Third
Party Licenses to the extent such royalties arise due to sales of Daclizumab by
Roche or its Affiliates or sublicensees during the time that Roche is obligated
to pay royalties to PDL pursuant to Section 7.2(a):  (i) PDL’s share of such
Third Party royalties shall be accrued against and deducted from any amounts due
to PDL from Roche pursuant to Section 7.2(a) if Roche pays the royalties due
under the Third Party License to such Third Party, and (ii) Roche’s share of the
royalties portion of the cost of any Third Party License shall be accrued in
favor of and added to any amounts due to PDL from Roche pursuant to
Section 7.2(a) if PDL pays the royalties due under the Third Party License to
such Third Party; provided, however, that the total amounts of all deductions
made by Roche pursuant to clause (i) above (without taking into account any
additions made pursuant to clause (ii)) shall not exceed [*] of the amount that
would otherwise be due to PDL, pursuant to Section 7.2(a), in any calendar
quarter if no adjustments were permitted to account for payments made pursuant
to Third Party Licenses;  provided further that the sum of Roche’s royalty
obligations to PDL under Section 7.2(a) in any calendar quarter, plus Roche’s
share of those royalties payable for such calendar quarter to Third Parties
pursuant to Third Party Licenses shall not exceed [*] of the amount that would
otherwise be due to PDL, pursuant to Section 7.2(a), in such calendar quarter if
no adjustments were permitted to account for payments made pursuant to Third
Party Licenses.  Royalty payments made by Roche or PDL pursuant to Third Party
Licenses that, due to the limitations set forth in the preceding sentence,
cannot be deducted from, or added to, the amount to be paid to PDL by Roche
under Section 7.2(a), may be carried forward to subsequent calendar quarters. 
An example of the foregoing principles is set forth in Appendix D.

 

30

--------------------------------------------------------------------------------


 

(d)                                 Notwithstanding anything to the contrary
herein, the following mechanism shall apply to the royalty portion of any Third
Party Licenses to the extent such royalties arise due to sales of Daclizumab by
PDL or its Affiliates or sublicensees during the time that PDL is obligated to
pay royalties to Roche, pursuant to Section 7.2(c):  (i) Roche’s share of such
Third Party royalties shall be accrued against and deducted from any amounts due
to Roche from PDL pursuant to Section 7.2(c) if PDL pays the royalties due under
the Third Party License to such Third Party, and (ii) PDL’s share of such Third
Party royalties shall be accrued in favor of and added to any amounts due to
Roche from PDL pursuant to Section 7.2(c) if Roche pays the royalties due under
the Third Party License to such Third Party; provided, however, that the royalty
payments made by PDL to Roche pursuant to Section 7.2(c) shall not, as a result
of the adjustments set forth in this Section 7.4(d), be reduced to less than [*]
of PDL Net Sales.  Royalty payments made by Roche or PDL pursuant to Third Party
Licenses that, due to the maximum royalty rate set forth in the preceding
sentence, cannot be deducted from, or added to, the amount to be paid to PDL by
Roche under Section 7.2(c), may be carried forward to subsequent calendar years.

 

(e)                                  If PDL exercises the Transplant Reversion
or Roche exercises the Roche Put Right, then commencing on the Reversion
Effective Date or the Put Right Effective Date (as applicable): (i) Roche shall
not have any further obligation pursuant to this Section 7.4 to share the costs
of, or pay directly, any royalties pursuant to any Third Party Licenses on
account of sales of Daclizumab by PDL or its Affiliates or sublicensees, and
(ii) PDL shall thereafter have sole responsibility for paying such royalties.

 

(f)                                    If the Exercise Period expires without
PDL exercising the Transplant Reversion or Roche exercising the Roche Put Right,
then:

 

(i)                                     commencing on [*], with respect to sales
of Daclizumab in the [*] by Roche and its Affiliates and sublicensees, or [*],
with respect to sales of Daclizumab in the [*] by Roche and its Affiliates and
sublicensees, (A) PDL shall not have any further obligation pursuant to this
Section 7.4 to share the costs of, or pay directly, any royalties pursuant to
any Third Party Licenses on account of sales of Daclizumab by Roche or its
Affiliates or sublicensees, and (B) Roche shall thereafter have sole
responsibility for paying such royalties.

 

(ii)                                  commencing on, a country-by-country basis,
with the expiration of PDL’s obligations to pay royalties to Roche, pursuant to
Section 7.2(c), in such country with respect to the sale of Daclizumab by PDL
and its Affiliates and sublicensees, (A) Roche shall not have any further
obligation pursuant to this Section 7.4 to share the costs of, or pay directly,
any royalties pursuant to any Third Party Licenses on account of sales of
Daclizumab by PDL or its Affiliates or sublicensees, and (B) PDL shall
thereafter have sole responsibility for paying such royalties.

 

7.5                                 Royalties on Termination.  If this Amended
and Restated Worldwide Agreement is terminated pursuant to Sections 13.2, 13.3
or 13.4, then Roche shall continue to pay PDL, and PDL shall continue to pay
Roche, as the case may be, any royalties earned pursuant to this Article VII
prior to the date of termination.

 

31

--------------------------------------------------------------------------------


 

7.6                                 Sublicenses.

 

(a)                                  Any Roche Net Sales or Roche Net Sales of
Excluded Products by a Roche sublicensee shall be treated as Roche Net Sales or
Roche Net Sales of Excluded Products of Roche, as the case may be, for the
purposes of payments under Article VII.  If Roche, in accordance with
Section 2.5(a) or (b), shall grant any sublicenses under this Amended and
Restated Worldwide Agreement, then Roche shall obtain the written commitment of
such sublicensees to abide by all applicable terms and conditions of this
Amended and Restated Worldwide Agreement and Roche shall remain responsible to
PDL for the performance by such sublicensee of any and all terms.  All such
sublicenses to any Excluded Products shall provide that such license terminates
on any termination of the license granted pursuant to Section 2.5(b).  Any
sublicense granted under the license in Section 2.5(a) shall expire as set forth
in that Section 2.5(a).

 

(b)                                 Any PDL Net Sales by a PDL sublicensee shall
be treated as PDL Net Sales of PDL for the purposes of payments under
Article VII.  If PDL, in accordance with Section 2.1, shall grant any
sublicenses under this Amended and Restated Worldwide Agreement, then PDL shall
obtain the written commitment of such sublicensees to abide by all applicable
terms and conditions of this Amended and Restated Worldwide Agreement and PDL
shall remain responsible to Roche for the performance by such sublicensee of any
and all terms.

 

VIII.  PAYMENTS, REPORTS, AND ACCOUNTING

 

8.1                                 Roche Quarterly Royalty Payments and
Reports.

 

(a)                                  Promptly after the Effective Date, the
parties shall work in good faith to establish procedures for (a) compiling a
final accounting, pursuant to the 1999 Agreements, for all sales of Daclizumab
made during 2003 prior to the Effective Date and (b) Roche to make all royalty
payments owed to PDL, pursuant to the 1999 Agreements, with respect to such
sales.

 

(b)                                 Beginning with the report for the last
calendar quarter of 2003 and for each calendar quarter thereafter, Roche agrees
to make payments and written reports to PDL within [*] after the end of each
calendar quarter covering all sales of the Roche Products in the Roche Territory
by Roche, its Affiliates or sublicensees (except PDL, its Affiliates and
sublicensees) for which invoices were sent during such calendar quarter, each
such written report stating for the period in question:

 

(i)                                     for Roche Products disposed of by sale,
the quantity and description of Roche Products and the calculation of Roche Net
Sales or Roche Net Sales of Excluded Products,

 

(ii)                                  for Roche Products disposed of other than
by sale, the quantity, description, and nature of the disposition, and

 

(iii)                               the calculation of the amount due to PDL for
such quarter pursuant to Article VII.

 

32

--------------------------------------------------------------------------------


 

(c)                                  The information contained in each report
under Section 8.1(b) shall be considered confidential and PDL agrees not to
disclose such information to any Third Party, other than its Affiliates and
sublicensees or except as may be required by law, rule or regulation. 
Concurrent with the making of each quarterly report, Roche shall include payment
due PDL hereunder for the calendar quarter covered by such report.

 

(d)                                 It is understood that only one royalty
payment under Article VII shall be payable on a given unit of Roche Product
disposed of under this Amended and Restated Worldwide Agreement.  In the case of
transfers or sales of any Roche Product between Roche and an Affiliate or
sublicensee of Roche, only one royalty payment under Article VII shall be due,
and such royalty shall be payable with respect to, the sale of such Roche
Product to (i) an independent Third Party not an Affiliate of the seller or
(ii) if the end user is an Affiliate of the seller, then such end user.

 

8.2                                 PDL Quarterly Royalty Payments and Reports.

 

(a)                                  Until the expiration of PDL’s royalty
obligations under Section 7.2(c), PDL agrees to make payments and written
reports to Roche within [*] after the end of each calendar quarter covering all
sales of Daclizumab in the Roche Territory by PDL for which invoices were sent
during such calendar quarter, or, in the case of royalties from the PDL Net
Sales of PDL’s Affiliates or sublicensees (except Roche, its Affiliates and
sublicensees), within [*] following the end of the quarter in which PDL receives
the royalty report from the Affiliate or sublicensee.  Each report shall state
for the period in question:

 

(i)                                     for Daclizumab disposed of by sale, the
gross sales by PDL of Daclizumab and PDL Adjusted Gross Sales and the
calculation of PDL Net Sales,

 

(ii)                                  for Daclizumab disposed of other than by
sale, the quantity, description, and nature of the disposition, and

 

(iii)                               the calculation of the amount due to Roche
for such quarter pursuant to Article VII.

 

(b)                                 The information contained in each report
under Section 8.2(a) shall be considered confidential and Roche agrees not to
disclose such information to any Third Party, other than its Affiliates and
sublicensees or except as may be required by law, rule or regulation. 
Concurrent with the making of each quarterly report, PDL shall include payment
due Roche hereunder for the calendar quarter covered by such report.

 

(c)                                  It is understood that only one royalty
payment under Article VII shall be payable on a given unit of Licensed Product
disposed of under this Amended and Restated Worldwide Agreement.  In the case of
transfers or sales of any Licensed Product between PDL and an Affiliate or
sublicensee of PDL, only one royalty payment under Article VII shall be due, and
such royalty shall be payable with respect to the sale of such Licensed Product
to (i) an

 

33

--------------------------------------------------------------------------------


 

independent Third Party not an Affiliate of the seller or (ii) if the end user
is an Affiliate of the seller, then such end user.

 

8.3                                 Termination Report.  Roche agrees to make a
written report to PDL within [*] after the date on which Roche, or its
Affiliates or sublicensees last sell Daclizumab, stating in each such report the
same information called for in each quarterly report by Section 8.1(b) for all
Daclizumab made, sold or otherwise disposed of and which was not previously
reported to PDL.  Roche further agrees to make a written report to PDL within
[*] after the date on which Roche, or its Affiliates or sublicensees last sell
all Excluded Products, stating in each such report the same information called
for in each quarterly report by Section 8.1(b) for all Excluded Product made,
sold or otherwise disposed of and which was not previously reported to PDL.  PDL
agrees to make a written report to Roche within [*] after the date on which PDL,
or its Affiliates or sublicensees last sell Daclizumab, stating in such report
the same information called for in each quarterly report by Section 8.2(a) for
all Daclizumab made, sold or otherwise disposed of and which was not previously
reported to Roche; provided, however, that PDL need not file such report if such
date of last sale of Daclizumab occurs after the expiration of PDL’s royalty
under Section 7.2(c)).

 

8.4                                 Accounting.  Each Party (the “Royalty Paying
Party”) agrees to keep full, clear and accurate records for a period of at least
[*], setting forth the manufacturing, sales and other disposition of Daclizumab,
Roche Products (as the case may be), and Combination Products sold or otherwise
disposed of under the license herein granted in sufficient detail to enable
royalties and compensation payable to the other Party (the “Royalty Receiving
Party”) hereunder to be determined.  Each Royalty Paying Party further agrees to
permit its books and records to be examined by an independent accounting firm
selected by the Royalty Receiving Party to verify reports provided for in this
Article VIII.  Unless the Royalty Receiving Party obtains the prior written
consent of the Royalty Paying Party, such accounting firms must be selected from
among the four largest U.S. accounting firms.  Such audit shall not be performed
more frequently that [*] per calendar year nor more frequently than [*] with
respect to records covering any specific period of time.  Such examination is to
be made at the expense of the Royalty Receiving Party, except in the event that
the results of the audit reveal a discrepancy in favor of the Royalty Paying
Party of [*] or more over the period being audited, in which case reasonable
audit fees for such examination shall be paid by the Royalty Paying Party.

 

8.5                                 Methods of Payments.  All payments due to
either PDL or Roche under this Amended and Restated Worldwide Agreement shall be
paid in United States dollars by wire transfer to a bank in the United States
designated in writing by the party to which the payment is due.

 

8.6                                 Taxes.  If provision is made in law or
regulation of any country of the Roche Territory or the Territory (as
applicable) for withholding of taxes of any type, levies or other charges with
respect to the any amounts payable hereunder to a party, the other party
(“Withholding Party”) shall promptly pay such tax, levy or charge for and on
behalf of the party to the proper governmental authority, and shall promptly
furnish the party with receipt of such payment.  The Withholding Party shall
have the right to deduct any such tax, levy or charge

 

34

--------------------------------------------------------------------------------


 

actually paid from payment due the party or be promptly reimbursed by the party
if no further payments are due the party.  Each Withholding Party agrees to
assist the other party in claiming exemption from such deductions or
withholdings under double taxation or similar agreement or treaty from time to
time in force and in minimizing the amount required to be so withheld or
deducted.

 

IX.  CELL LINES

 

9.1                                 Cell Lines.

 

(a)                                  The parties acknowledge that PDL has
delivered all cell lines to Roche as required under the 1989 Agreements.  Roche
agrees to deliver back to PDL viable samples of such cell lines as may be
requested by PDL.

 

(b)                                 Ownership of any cell lines developed under
Article VI of the 1989 Agreements or delivered to Roche under Milestone #1 of
Section 3.1 of the 1989 Agreements, together with their progeny and derivatives,
shall remain vested at all times in PDL.

 

(c)                                  Roche may use the cell lines delivered to
it under the 1989 Agreements, or their progeny or derivatives or the plasmids
contained therein (the “Cell Line Derivatives”) solely to perform the Roche
Commercialization Activities.  Furthermore, the Cell Line Derivatives may be
used by Roche solely in connection with the genes encoding antibodies developed
or provided by PDL.

 

(d)                                 On the earliest to occur of [*] in the Roche
Territory as permitted under this Amended and Restated Worldwide Agreement,
Roche shall, on request by PDL, promptly return to PDL all cell lines provided
by PDL under the 1989 Agreements and all Cell Line Derivatives.

 

(e)                                  PDL MAKES NO REPRESENTATIONS AND EXTENDS NO
WARRANTIES OF ANY KIND, EITHER EXPRESS OR IMPLIED, WITH RESPECT TO ANY CELL
LINES DELIVERED UNDER THE 1989 AGREEMENTS OR CELL LINE DERIVATIVES USED
HEREUNDER, INCLUDING WITHOUT LIMITATION, ANY EXPRESS OR IMPLIED WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE OR NONINFRINGEMENT.  FOR
CLARITY, PDL MAKES NO REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND THAT
THE USE OF THE CELL LINES DELIVERED TO ROCHE OR THE CELL LINE DERIVATIVES WILL
NOT INFRINGE ANY PATENT OR OTHER RIGHTS OF ANY THIRD PARTY.

 

X.  OWNERSHIP OF TECHNOLOGY AND INTELLECTUAL PROPERTY

 

10.1                           PDL Technology.  Ownership of the PDL Know-How
and PDL Patents shall remain vested at all times in PDL.  PDL expressly reserves
under this Amended and Restated Worldwide Agreement (i) all rights to use the
PDL Know-How, PDL’s rights under any Joint Roche-PDL Patents, and PDL Patents to
make, have made, use, import, offer to sell and sell anywhere in the world all
products within the Field that are other than Daclizumab for use in the
Transplant Indications (unless and until the Roche Put Right or the Transplant
Reversion is

 

35

--------------------------------------------------------------------------------


 

exercised) and other than any Excluded Product or any other product in the
Excluded Field; and (ii) for all uses outside of the Field.  Following exercise
of the Transplant Reversion or the Roche Put Right, PDL shall have the right to
use such technology for any and all purposes other than products in the Excluded
Field, which right shall be exclusive to Roche except as provided in
Section 10.2.

 

10.2                           Joint Inventions and Joint Roche-PDL Patents. 
Subject to Article XI, ownership of Joint Inventions and Joint Roche-PDL Patents
shall be vested jointly in PDL and Roche. Both parties shall at all times have
the co-exclusive right within the Territory to practice, or to make, have made,
use, import, offer for sale or sell any Joint Invention outside the Field under
any Joint Roche-PDL Patent, and neither party shall be obligated to account to
the other.  On the earlier of (i) the Reversion Effective Date, or (ii) the Put
Right Effective Date, the following shall occur: (a) PDL shall have the
exclusive right to practice, and to make, have made, use, import, offer for sale
or sell any Joint Invention in the Field (but not in the Excluded Field) under
any Joint Roche-PDL Patent, and (b) Roche shall have the exclusive right to
practice, and to make, have made, use, import, offer for sale or sell any Joint
Invention solely in the Excluded Field, in each case, without restriction and
without any obligation to account to the other party.  As used herein, a right
to practice any Joint Roche-PDL Patent for a particular purpose without any
obligation to account shall include the right to grant licenses for such purpose
without the consent of the other party.  To the extent either party needs the
consent of the other party to exploit its co-exclusive or exclusive rights with
respect to Joint Roche-PDL Patents, including the right to sublicense or enforce
such Joint Roche-PDL Patents, the other party shall cooperate with the party
making such a request and promptly supply all needed consents, signatures and
the like.  In the event the Roche Put Right and the Transplant Reversion both
expire unexercised, each party shall have the co-exclusive right to practice,
and to make, have made, use, import, offer for sale or sell any Joint Invention
in the Field under any Joint Roche-PDL Patent, subject to the license grants set
forth in Article II.

 

10.3                           Roche Technology.  PDL hereby acknowledges that,
except as expressly provided herein, this Amended and Restated Worldwide
Agreement does not grant PDL any ownership rights in the Roche Inventions, Roche
Patents and Roche Know-How.  Roche hereby confirms the rights of PDL to certain
license grants to Roche Patents and Roche Know-How as provided in Section 2.1 of
this Amended and Restated Worldwide Agreement.

 

10.4                           Trademarks.

 

(a)                                  Until the Reversion Effective Date or Put
Right Effective Date, Roche shall exclusively own all Trademarks, and the
exclusive right to use them in the Roche Territory in connection with the
marketing and promotion of Daclizumab.  Roche shall have no right to use the
Trademarks, or any other marks confusingly similar to the Trademarks, in
connection with the promotion, sale or marketing of any other product, including
any Excluded Product.

 

(b)                                 PDL shall have the right to select any and
all AI Trademarks; provided such AI Trademarks are not confusingly similar to
the Trademarks (unless otherwise agreed), and PDL

 

36

--------------------------------------------------------------------------------


 

shall retain ownership of the AI Trademarks and the exclusive right to use them
in connection with the promotion, marketing and sale of Daclizumab for AI or any
Other Indications.

 

(c)                                  Each party shall be responsible for
selection, prosecution, maintenance and enforcement of its own trademarks, and
shall indemnify and defend the other from any Third Party claims arising from
the indemnifying party’s use of such marks.  At the request [*] of PDL, Roche
shall file trademark registration applications for, and procure and maintain
registration of, the trademark “Zenapax®” in any country in the Territory in
which Roche, as of the Effective Date, has not made such application or procured
such registration.  All such applications and registrations shall be deemed to
be Trademarks.

 

(d)                                 Roche shall assign the Trademarks to PDL
upon exercise of either the Transplant Reversion or the Roche Put Right, as
provided for in Section 5.4(f).

 

XI.  PATENT PROSECUTION

 

11.1                           Sole PDL Patents and Roche Owned Patents.

 

(a)                                  PDL agrees to prosecute and reasonably
maintain all of the patents and applications included within the Sole PDL
Patents, to the extent it has the rights to do so, and Roche agrees to prosecute
and reasonably maintain the Roche Owned Patents, to the extent it has the rights
to do so from any co-owner of such Roche Owned Patents.  The parties agree and
acknowledge that the Roche Owned Patents listed on Schedule 2.8(a) are co-owned
by Roche and a Third Party, and are governed by the [*] (the “Joint Patent
Agreement”) which provides, among other things, that Roche undertake certain
obligations in order to continue to maintain its [*] in the Roche Owned Patent. 
Promptly after the Effective Date, to the extent that Roche is permitted to do
so, Roche shall provide to PDL a copy of the Joint Patent Agreement, and the
Roche Owned Patent for PDL’s review such that PDL may determine whether and to
what extent, it intends that such Joint Patent Agreement and Roche Owned Patent
be assigned to PDL in the event of the Transplant Reversion or the exercise of
the Roche Put Right.

 

(b)                                 The party responsible for such patent
(“Responsible Party”) shall bear all costs and expenses for such prosecution and
maintenance. On the reasonable request of the Responsible Party, the other party
shall cooperate, in all reasonable ways, in connection with the prosecution of
all patent applications included within the Sole PDL Patents or Roche Owned
Patents, as the case may be.  Should the Responsible Party decide that it is no
longer interested in maintaining or prosecuting a Sole PDL Patent or Roche Owned
Patent, as the case may be, it shall promptly advise the other party thereof
and, at the request of such other party, PDL and Roche shall negotiate in good
faith to determine an appropriate course of action in the interests of both
parties.  If any Sole PDL Patents are assigned to Roche, Roche will thereafter
prosecute and reasonably maintain such Sole PDL Patents at Roche’s own cost to
the extent that Roche desires to do so, provided that to the extent such Sole
PDL Patent contains claims outside the Field (or, following either the Reversion
Effective Date or the Put Right Effective Date, outside the Excluded Field
only), PDL and its Affiliates shall have a worldwide immunity from suit
thereunder.  If Roche’s interest in any Roche Owned Patents is assigned to PDL,
PDL will

 

37

--------------------------------------------------------------------------------


 

thereafter prosecute and reasonably maintain such Roche Owned Patent at PDL’s
own cost to the extent that PDL desires to do so, provided that to the extent
such Roche Owned Patent contains claims outside the Field (or following either
the Reversion Effective Date or the Put Right Effective Date, outside the
Excluded Field only), Roche and its Affiliates shall have a worldwide immunity
from suit thereunder.   In the event Roche’s interest in the Roche Owned Patents
is assigned to PDL pursuant to Section 5.4(e), Roche shall have no further
rights with respect thereto under this Section 11.1 except those set forth in
the penultimate sentence of this Section 11.1.

 

11.2                           Joint Inventions.

 

(a)                                  PDL will have the first right of election
to file priority patent applications for Joint Inventions in any country in the
world.  If PDL declines to file such applications then Roche may do so.

 

(b)                                 The party not performing the priority patent
filings for Joint Inventions pursuant to this Section 11.2 undertakes without
cost to the filing party to obtain all necessary assignment documents for the
filing party, to render all signatures that shall be necessary for such patent
filings and to assist the filing party in all other reasonable ways that are
necessary for the issuance of the patents involved as well as for the
maintenance and prosecution of such patents.  The party not performing the
patent filings shall on request be authorized by the other party to have access
to the files concerning such patents in any patent offices in the world.

 

(c)                                  The party performing the priority patent
filings for Joint Inventions pursuant to this Section 11.2 undertakes to
perform, at its cost and expense, the corresponding convention filings from case
to case, after having discussed the countries for foreign filings with the other
party.

 

(d)                                 Should the Responsible Party decide that it
is no longer interested in maintaining or prosecuting a Joint Roche-PDL Patent,
it shall promptly advise the other party thereof.  On the written request of
such other party, such Joint Roche-PDL Patent shall be assigned to the other
party at no cost to the assignee.  If any such patents or patent applications
are assigned to Roche, they shall then be deemed to be a Sole Roche Patent and,
to the extent such Joint Roche-PDL Patent contains claims outside the Field (or,
following the Reversion Effective Date or the Put Right Effective Date, outside
the Excluded Field), PDL and its Affiliates shall have a worldwide immunity from
suit thereunder.  If any such patents or patent applications are assigned to
PDL, they shall then be deemed to be a Sole PDL Patent and, to the extent such
Joint Roche-PDL Patents contain claims outside the Field, Roche and its
Affiliates shall have a worldwide immunity from suit thereunder.

 

11.3                           General Procedures.  Until the Reversion
Effective Date, the Put Right Effective Date or the expiration of the Exercise
Period without PDL exercising the Transplant Reversion, the parties shall
observe the following procedures for patent applications for inventions arising
from this Amended and Restated Worldwide Agreement:

 

38

--------------------------------------------------------------------------------


 

(a)                                  As soon as one of the parties concludes
that it wishes to file a patent application covering an invention in the Field,
it shall immediately inform the other party thereof and consult about the filing
procedures concerning such patent application.  For this purpose, such party
will provide the other party with the determination of inventors and scope of
claims as early as possible.  Should a party be faced with possible loss of
rights, such communications may take place promptly after filing a convention
application.

 

(b)                                 The party performing any priority patent
filings as described above shall be obliged to prosecute and reasonably maintain
such applications and any patents resulting therefrom and will have to bear the
costs associated therewith.  On request of the party performing the filing, the
other party will cooperate, in all reasonable ways, in connection with the
prosecution of all such patent applications relating to inventions.  The party
performing the filing shall advise the other party of any substantial action or
development in the prosecution of its patent applications and patents, in
particular of the question of scope, the issuance of, or the rejection of, an
interference involving or an opposition to any respective patent application or
patent.

 

(c)                                  Inventions and other intellectual property
made by either party outside the Field shall be excluded from the provisions of
this Amended and Restated Worldwide Agreement and shall belong solely to the
party having made the invention or other intellectual property.

 

11.4                           Reimbursement for Costs of Patent Applications
for Transplant Indications.

 

(a)                                  No Reimbursement.  As of the Effective
Date, PDL shall be responsible for all ex parte out-of-pocket expenses incurred
by PDL after the Effective Date in connection with the prosecution and
maintenance in the Territory of patent applications and patents included within
the PDL Patents or Joint Roche-PDL Patents for which PDL makes filings with
respect to Transplant Indications pursuant to Article XI of this Amended and
Restated Worldwide Agreement.

 

(b)                                 PDL Control.  After either the Reversion
Effective Date or the Put Right Effective Date, PDL shall have full control over
the strategy and decisions with respect to the filing of any patent applications
and patents related to Transplant Indications in the Territory.  Roche agrees to
cooperate with and reasonably assist PDL in the preparation of any patent
applications and the maintenance of any patents.  Prior to the Reversion
Effective Date or the Put Right Effective Date, PDL shall consult Roche with
respect to its patent prosecution strategy and decisions, as follows:  Prior to
the filing of a patent application in the Territory for Transplant Indications,
PDL shall inform Roche concerning such proposed filing and shall consult with
Roche concerning the proposed filing procedures, including specifically the
determination of scope of any such patent and countries in which such
application is to be filed.  PDL shall regularly advise Roche of any substantial
action or development in the prosecution of its patent applications and patents
in the Territory related to the Transplant Indications, in particular of the
question of scope of, the issuance of, the rejection of, or an opposition to any
respective patent application or patent.

 

39

--------------------------------------------------------------------------------


 

(c)                                  Accrued Transplant Foreign Filing
Expenses.  Transplant Foreign Filing Expenses accrued prior to [*] shall remain
creditable against royalties payable by Roche to PDL in the Territory (excluding
the U.S., including its territories and possessions), as provided in Section 7.3
of this Amended and Restated Worldwide Agreement.

 

11.5                           Reimbursement for Costs of Patent Applications
for Autoimmune Indications.

 

(a)                                  No Reimbursement.  PDL shall be responsible
for all ex parte out-of-pocket expenses incurred by PDL after the Effective Date
in connection with the prosecution and maintenance in the Territory of patent
applications and patents included within the PDL Patents or Joint Roche-PDL
Patents for which PDL makes filings with respect to Autoimmune Indications
pursuant to Article XI of this Amended and Restated Worldwide Agreement.

 

(b)                                 PDL Control.  PDL shall have full control
over the strategy and decisions with respect to the filing of any patent
applications and patents related to Autoimmune Indications in the Territory. 
Roche agrees to cooperate with and reasonably assist PDL in the preparation of
any patent applications and the maintenance of any patents.

 

11.6                           No Reimbursement for Roche’s Costs of Patent
Applications.  Roche shall be responsible for all ex parte out-of-pocket
expenses incurred by Roche after the Effective Date in connection with the
prosecution and maintenance in the Territory of patent applications and patents
included within the Roche Owned Patents or Joint Roche-PDL Patents for which
Roche makes filings pursuant to this Article XI of this Amended and Restated
Worldwide Agreement.

 

XII.   ENFORCEMENT AND DEFENSE OF PATENTS

 

12.1                           Sole Patents.

 

(a)                                  Except for enforcement or revocation
actions involving Sole PDL Patents or Roche Owned Patents outside the Field, in
the event of any action against a Third Party for infringement of any claim in
any issued patent within the Sole PDL Patents or Roche Owned Patents, as the
case may be, or the institution by a Third Party of any proceedings for the
revocation of any such claim, each party will notify the other promptly and,
following such notification, the parties shall confer.  [*] shall have the
right, but not the obligation, to prosecute such actions or to defend such
proceedings involving the Sole PDL Patents at its own expense, in its own name
and entirely under its own direction and control.  [*] shall have the right, but
not the obligation, to prosecute such actions or to defend such proceedings
involving the Roche Owned Patents at its own expense, in its own name and
entirely under its own direction and control.

 

(b)                                 If a party with the first right hereunder
elects not to prosecute any action for infringement or to defend any proceeding
for revocation of any claims in any issued patent within the Sole PDL Patents
(other than those Sole PDL Patents for which PDL [*]) or Roche Owned Patents
(other than those Roche Owned Patents [*]), as the case may be, within [*] of
being requested by the other party to do so, the other party may prosecute such
action or defend such

 

40

--------------------------------------------------------------------------------


 

proceeding at its own expense, in its own name and entirely under its own
direction and control.  This Section 12.1(b) shall expire on the Reversion
Effective Date or the Put Right Effective Date.

 

(c)                                  In any event, the party bringing an action
(“Acting Party”) pursuant to this Section 12.1 shall solicit, and seriously
consider in good faith the non-acting party’s input with respect to all material
aspects of such action, including without limitation, the development of the
litigation strategy and the execution thereof.  In furtherance and not in
limitation of the foregoing, the Acting Party shall keep the other party
promptly and fully informed of the status of any such action, and the non-acting
party shall have the right to review and comment on the Acting Party’s
activities related thereto. The obligations of this Section 12.1(c) shall not
apply to PDL as the Acting Party after either the Reversion Effective Date or
the Put Right Effective Date.

 

(d)                                 Each party will reasonably assist the Acting
Party in any such action or proceeding being prosecuted or defended by the
Acting Party, if so requested by the Acting Party or required by law.  Without
limiting the generality of the foregoing, the non-acting party agrees to join
such action or proceeding if required by law to maintain such action or
proceeding.  The Acting Party will pay or reimburse the assisting party for all
costs, expenses and liabilities that the assisting party may incur or suffer in
affording assistance to such actions or proceedings.  No settlement of any such
action or defense that restricts the scope or affects the enforceability of PDL
Know-How or Sole PDL Patents may be entered into by either PDL (if it would
affect Roche’s rights under this Agreement) or Roche without the prior consent
of the other party hereto, [*].  No settlement of any such action or defense
that restricts the scope or affects the enforceability of Roche Know-How or
Roche Owned Patents may be entered into by either PDL or Roche without the prior
consent of the other party hereto (if it would affect the other party’s rights
under this Agreement)[*].  The consent obligations of this Section 12.1(d) shall
not apply to PDL as the Acting Party after either the Reversion Effective Date
or the Put Right Effective Date.

 

(e)                                  If either party elects to prosecute an
action for infringement or to defend any proceedings for revocation of any
claims pursuant to this Section 12.1 and subsequently ceases to continue or
withdraws from such action or defense, it shall forthwith so notify the other
party in writing and the other party may substitute itself for the withdrawing
party and the parties’ respective rights and obligations under this Section 12.1
shall be reversed. The obligations of this Section 12.1(e) shall not apply to
PDL as the Acting Party after either the Reversion Effective Date or the Put
Right Effective Date.

 

12.2                           Joint Roche-PDL Patents.  In the event of any
action against a Third Party for infringement of any claim in any issued patent
within the Joint Roche-PDL Patents, or the institution by a Third Party of any
proceedings for the revocation of any such claim, each party will notify the
other promptly and, following such notification, the parties shall confer to
determine whether either or both parties shall control the prosecution or
defense of such action or proceeding and who shall bear the costs thereof.  If
both parties wish to control the prosecution or defense of such action or
proceeding and the parties are unable to reach agreement within [*] of the
notification referred to above, then (a) with respect to alleged infringement in
the [*], [*] shall have the exclusive right to bring such action or defend such
proceeding at its own expense, in its own name and entirely under its own
direction, (b) with respect to alleged infringement in

 

41

--------------------------------------------------------------------------------


 

the [*], [*] shall have the exclusive right to bring such action or defend such
proceeding at its own expense, in its own name and entirely under its own
direction; and (c) with respect to alleged infringement [*], [*] shall have the
right to bring such action or defend such proceeding at its own expense, in its
own name and entirely under its own direction and control; provided, however,
that if both parties elect to prosecute or defend, each party shall bear its own
expenses but both parties shall have equal control over such prosecution or
defense.  No settlement of any action or defense that restricts the scope or
affects the enforceability of Joint Roche-PDL Patents may be entered into by
either PDL or Roche without the prior consent of the other party hereto, which
consent shall not be unreasonably withheld.  In any event, the Acting Party
pursuant to this Section 12.2 shall solicit, and seriously consider in good
faith the other party’s input with respect to all material aspects of such
action, including without limitation, the development of the litigation strategy
and the execution thereof.  In furtherance and not in limitation of the
foregoing, the Acting Party shall keep the other party promptly and fully
informed of the status of any such action, and the other party shall have the
right to review and comment on the Acting Party’s activities related thereto.

 

12.3                           Distribution of Proceeds.  In the event either
party exercises the rights conferred in Section 12.1 or 12.2 hereof, and
recovers any damages or other sums in such action, suit or proceeding or in
settlement thereof, such damages or other sums recovered shall first be applied
to reimburse the parties for all costs and expenses incurred in connection
therewith, including reasonable attorneys’ fees necessarily involved in the
prosecution and/or defense of any suit or proceeding and, if after such
reimbursement any funds shall remain from such damages or other sums recovered,
said remaining recovery shall belong to [*]; provided, however, that any
remaining recovery by the party exercising its rights for a Joint Roche-PDL
Patent with respect to alleged infringement outside the Field shall be shared,
with [*] of such remaining recovery to Roche and [*] of such remaining recovery
to PDL.

 

12.4                           Defense of Infringement Actions.

 

(a)                                  Roche shall defend at its own cost any
infringement suit that may be brought against PDL or Roche on account of the
development, manufacture, production, use, importation, offer for sale, or sale
of Daclizumab or Excluded Products by Roche, and shall indemnify and hold PDL
harmless against any such patent or other infringement suits, and any claims,
losses, damages, liabilities, expenses, including reasonable attorneys’ fees and
cost, that may be incurred by PDL therein or in settlement thereof.  Any and all
settlements that restrict the scope or enforceability of PDL Know-How or PDL
Patents must be approved by PDL, in its sole and absolute discretion, before
execution by Roche.  Any and all settlements that restrict the scope or
enforceability of Joint Roche-PDL Patents or Sole Roche Patents (other than
those Sole Roche Patents co-owned by a Third Party) must be approved by PDL
before execution by Roche, such approval not to be unreasonably withheld.  PDL
shall not be required to approve any settlement that does not include as a
condition thereof the granting to PDL of a full and unconditional release of
claims.

 

(b)                                 PDL shall defend at its own cost any
infringement suit that may be brought against Roche or PDL on account of the
development, manufacture, production, use, importation,

 

42

--------------------------------------------------------------------------------


 

offer for sale, or sale of Licensed Products by PDL, and shall indemnify and
hold Roche harmless against any such patent or other infringement suits, and any
claims, losses, damages, liabilities, expenses, including reasonable attorneys’
fees and cost, that may be incurred by Roche therein or in settlement thereof. 
Any and all settlements that restrict the scope or enforceability of Roche
Know-How or Roche Patents must be approved by Roche, in its sole and absolute
discretion, before execution by PDL.  Any and all settlements that restrict the
scope or enforceability of Joint Roche-PDL Patents must be approved by Roche
before execution by PDL, such approval not to be unreasonably withheld.  Roche
shall not be required to approve any settlement that does not include as a
condition thereof the granting to Roche of a full and unconditional release of
claims.  [*]

 

12.5                           Right to Counsel.  Each party to this Amended and
Restated Worldwide Agreement shall always have the right to be represented by
counsel of its own selection and its own expense in any suit or other action
instituted by the other for infringement, under the terms of this Amended and
Restated Worldwide Agreement.

 

XIII.  TERM AND TERMINATION

 

13.1                           Term.  Unless earlier terminated pursuant to the
terms of this Article XIII, this Amended and Restated Worldwide Agreement shall
go into effect on the Effective Date and shall remain in effect until the latest
of (i) expiration of the last to expire PDL Patents; (ii) expiration of the last
to expire Roche Patents; (iii) expiration of PDL’s payment obligations
hereunder; or (iv) expiration of Roche’s payment obligations hereunder.  On
expiration of this Amended and Restated Worldwide Agreement, any exclusive
licenses then in effect under any Roche Know-How or PDL Know-How will convert to
fully paid, non-exclusive licenses.

 

13.2                           Termination by Mutual Agreement.  This Amended
and Restated Worldwide Agreement may be terminated by the written agreement of
both parties.

 

13.3                           Termination by PDL on Roche Default.  If, during
the period commencing on the Effective Date and terminating on the earlier of
Reversion Effective Date or the Put Right Effective Date, Roche defaults in the
performance of, or fails to be in compliance with, any material agreement,
condition or covenant of this Amended and Restated Worldwide Agreement with
respect to either (a) the rights PDL grants to Roche under Article II of this
Amended and Restated Worldwide Agreement, including royalties and consideration
due from Roche to PDL under Article VII, or (b) the Transplant Reversion granted
under Article V, then PDL may terminate any or all of the rights and licenses
granted to Roche under Section 2.5 of this Amended and Restated Worldwide
Agreement at its option, at which time Roche’s right to promote, distribute and
sell Daclizumab in the Roche Territory shall terminate as though PDL had
exercised its Transplant Reversion, with all the same effect as though that were
the case, but without the need for any payment of the Reversion Exercise Fee. 
PDL shall have such right to so terminate Roche’s rights under this Section 13.3
only if such default or noncompliance shall not have been remedied, or steps
initiated to remedy the same to PDL’s reasonable satisfaction, within [*] after
receipt by Roche of a written notice thereof from PDL.  It is expressly
understood that PDL’s rights to terminate under this Section 13.3 are in effect
only until the earlier of the

 

43

--------------------------------------------------------------------------------


 

Reversion Effective Date or the Put Right Effective Date, and that such rights
expire with the expiration, without exercise, of the Transplant Reversion and
the Roche Put Right.

 

13.4                           Voluntary Termination Of License by Roche.

 

(a)                                  Roche shall have the right, in the event
the Transplant Reversion and the Roche Put Right expire unexercised, to
voluntarily terminate its licenses under Section 2.5(a), on six (6) months
written notice.  On notice of such voluntary termination, Roche shall notify PDL
of the amount of Daclizumab that Roche, its Affiliates, sublicensees and
distributors then have on hand (“Inventory”).  Roche and its Affiliates,
sublicensees and distributors shall thereupon be permitted to sell the
Inventory, provided that PDL shall have the first option for a period not to
exceed [*] to purchase all or part of the Inventory at [*].  If PDL fails to
exercise its option to purchase all of the Inventory or for that part of the
Inventory with respect to which the option is not exercised, then Roche will be
free to sell such Inventory to Third Parties for a period not to exceed [*] from
the termination of PDL’s option.  In any event, Roche shall pay the royalties or
other consideration due, if any, on the sale of such Inventory in the amounts
and manner provided for in Articles VII and VIII.

 

(b)                                 Roche shall have the right at any time
during the term of this Amended and Restated Worldwide Agreement, to voluntarily
terminate its license granted under Section 2.5(b), on [*] written notice to
PDL.  In the event of such unilateral termination, Roche agrees to negotiate
with PDL, on PDL’s request, for the transfer and/or license of any Roche owned
or licensed intellectual property or technology relevant to the development
and/or commercialization of the Excluded Products, in return for [*].

 

13.5                           Return of Materials.  On termination of this
Amended and Restated Worldwide Agreement in whole by both parties pursuant to
Section 13.2, by PDL pursuant to Section 13.3, or by Roche pursuant to
Section 13.4, Roche forthwith shall (a) return to PDL all cell lines and their
progeny, antibodies and other biological materials provided by PDL under the
1989 Agreements; and (b) subject to Section 13.4, at PDL’s cost, shall deliver
to PDL then available supplies of Daclizumab.

 

13.6                           Rights and Obligations on Termination or
Expiration.  Unless expressly provided to the contrary, the provisions of
Sections 2.1(g), 2.3, 2.7, 3.4, 5.7, 7.4, 7.5, 9.1(c), 9.1(e), 13.4, 13.5, 13.6,
13.7, 17.4, 17.5, 17.6, 17.8, and 17.11, and Articles VIII, X, XI, XII, XIV and
XV shall survive the termination of this Amended and Restated Worldwide
Agreement and shall expire on their own terms, or if no expiration is expressly
indicated therein, shall continue indefinitely.

 

XIV.  CONFIDENTIALITY, DISCLOSURE AND PUBLICATIONS

 

14.1                           Confidentiality.

 

(a)                                  Generally.  During the term of this Amended
and Restated Worldwide Agreement and for a period of [*] following expiration or
termination of this Amended and

 

44

--------------------------------------------------------------------------------


 

Restated Worldwide Agreement, each party shall maintain in confidence all
information and materials including, but not limited to, cell lines, their
progeny, and antibodies, disclosed by the other party hereto that such party
knows or has reason to know are or contain trade secrets or other proprietary
information of the other, including, without limitation, information relating to
the PDL Know-How, PDL Patents, Roche Know-How, Roche Patents, Joint Roche-PDL
Patents, Joint Inventions and inventions of the other party, and the business
plans of the other party, including, without limitation, information provided by
either party to the other party hereto prior to the Effective Date, and shall
not use such trade secrets or proprietary information for any purpose,
including, without limitation, for the purpose of developing products in the
Field except as permitted by this Amended and Restated Worldwide Agreement or
disclose the same to anyone other than those of its Affiliates, sublicensees,
prospective sublicensees, employees, consultants, agents or subcontractors as
are necessary in connection with such party’s activities as contemplated in this
Amended and Restated Worldwide Agreement.  Each party shall be responsible for
ensuring compliance with these obligations by such party’s Affiliates,
sublicensees, prospective sublicensees, employees, consultants, agents and
subcontractors.  Each party shall use a similar effort to that which it uses to
protect its own [*] trade secrets or proprietary information to ensure that its
Affiliates, sublicensees, employees, consultants, agents and subcontractors do
not disclose or make any unauthorized use of trade secrets or proprietary
information of the other party hereto.  Each party shall notify the other
promptly on discovery of any unauthorized use or disclosure of the other’s trade
secrets or proprietary information.

 

(b)                                 Additional Roche Obligations.  During the
period commencing on the Effective Date and terminating on the earlier of
Reversion Effective Date or the Put Right Effective Date, Roche agrees to
maintain in confidence the Roche Know-How related to Daclizumab in a manner
consistent with Roche’s maintenance of confidentiality with respect to know-how
and trade secrets related to its other products and technologies and consistent
with Roche’s past practices with respect to such Roche Know-How.

 

14.2                           Exceptions.  The obligation of confidentiality
contained in this Amended and Restated Worldwide Agreement shall not apply to
the extent that (a) either party (the “Recipient”) is required to disclose
information by order or regulation of a governmental agency or a court of
competent jurisdiction or (b) the Recipient can demonstrate that (i) the
disclosed information was at the time of such disclosure by the Recipient
already in the public domain other than as a result of actions of the Recipient,
its Affiliates, employees, licensees, agents or subcontractors, in violation
hereof; (ii) the disclosed information was rightfully known by the Recipient or
its Affiliates (as shown by its written records) prior to the date of disclosure
to the Recipient in connection with the negotiation, execution or performance of
this Amended and Restated Worldwide Agreement; or (iii) the disclosed
information was received by the Recipient or its Affiliates on an unrestricted
basis from a source unrelated to any party to this Amended and Restated
Worldwide Agreement and not under a duty of confidentiality to the other party,
or (c) the Recipient can demonstrate that disclosure to a regulatory authority
is required by its product license approval process.

 

45

--------------------------------------------------------------------------------


 

14.3                           Publications.

 

(a)                                  Scientific Publications.  Prior to public
disclosure or submission for publication of a manuscript describing the results
of any scientific activity or collaboration between PDL and Roche in the Field,
the party disclosing or submitting such a manuscript (“Disclosing Party”) shall
send the other party (“Responding Party”) by expedited delivery a copy of the
manuscript to be submitted and shall allow the Responding Party a reasonable
time period (not to exceed forty-five (45) days from the date of confirmed
receipt) in which to determine whether the manuscript contains subject matter of
which patent protection should be sought (prior to publication of such
manuscript) for the purpose of protecting an invention, or whether the
manuscript contains confidential information belonging to the Responding Party. 
After the expiration of forty-five (45) days from the date of confirmed receipt
of such manuscript, the Disclosing Party shall be free to submit such manuscript
for publication and publish or otherwise disclose to the public such research
results.  Should the Responding Party believe the subject matter of the
manuscript contains confidential information or a patentable invention of
substantial commercial value to the Responding Party, then prior to the
expiration of forty-five (45) days from the date of confirmed receipt of such
manuscript by the Responding Party, the Responding Party shall notify the
Disclosing Party in writing of its determination that such manuscript contains
such information or subject matter for which patent protection should be
sought.  On receipt of such written notice from the Responding Party, the
Disclosing Party shall delay public disclosure of such information or submission
of the manuscript for an additional period of sixty (60) days to permit
preparation and filing of a patent application on the disclosed subject matter. 
The Disclosing Party shall thereafter be free to publish or disclose such
information, except that the Disclosing Party may not disclose any confidential
information of the Responding Party in violation of Sections 14.1 and 14.2
hereof.  Determination of authorship for any paper or patent shall be in
accordance with accepted scientific practice.  Should any questions on
authorship arise, this will be determined by good faith consultation between the
respective heads of research for each of the parties.

 

(b)                                 Clinical Studies.  At any time prior to
PDL’s exercise of the Transplant Reversion or Roche’s exercise of the Roche Put
Right, if a party intends to publicly disclose or submit for publication a
manuscript describing the results of any permitted scientific, preclinical or
clinical study involving Daclizumab conducted by or on behalf of such party (the
“Publishing Party”) or its Affiliates, the Publishing Party shall send the other
party by expedited delivery a copy of the manuscript to be submitted and shall
allow the other party a reasonable time period (such period to be stated in the
transmittal and not to exceed forty-five (45) days from the date of confirmed
receipt by the other party) to review the manuscript, including for the purpose
of determining whether the manuscript contains information which is reasonably
likely to have a material adverse impact on Daclizumab for either Transplant
Indications or Autoimmune Indications, as the case may be, in the Territory or
confidential information belonging to the other party.  After the expiration of
such stated reasonable period from the date of confirmed receipt by the other
party of such manuscript, the Publishing Party shall be free to submit such
manuscript for publication and publish or otherwise disclose to the public such
research results.  During such stated reasonable period, if the other party
believes the manuscript contains information that is reasonably likely to have a
material adverse impact on Daclizumab for Transplant Indications or Autoimmune
Indications, as the case may be, in the Territory, then prior to the expiration
of the

 

46

--------------------------------------------------------------------------------


 

stated period above, the other party shall notify the Publishing Party in
writing of its determination and the reasons therefor.  On receipt of such
written notice from the other party, the Publishing Party shall confer with the
other party and shall attempt in good faith to resolve such concerns before the
Publishing Party makes any public disclosure of such information or submission
of the manuscript.   After the Reversion Effective Date or the Put Right
Effective Date, PDL shall have the sole right to publish or otherwise publicly
disclose, without the consent of Roche, the results of any scientific,
preclinical and clinical data involving Daclizumab conducted by or on behalf of
PDL or Roche or their Affiliates.

 

XV.  DISPUTE RESOLUTION

 

15.1                           Arbitration.  Except as expressly provided
herein, any claim, dispute or controversy arising out of or in connection with
or relating to this Amended and Restated Worldwide Agreement or the breach or
alleged breach thereof shall be submitted by the parties to arbitration by the
American Arbitration Association (“AAA”) in Santa Clara County, California,
under the commercial rules then in effect for that AAA except as provided
herein.  All proceedings shall be held in English and a transcribed record
prepared in English.  The parties shall choose, by mutual agreement, one
arbitrator within thirty (30) days of receipt of notice of the intent to
arbitrate.  If no arbitrator is appointed within the times herein provided or
any extension of time that is mutually agreed on, the AAA shall make such
appointment within thirty (30) days of such failure.  The award rendered by the
arbitrator shall include costs of arbitration, reasonable attorneys’ fees and
reasonable costs for expert and other witnesses, and judgment on such award may
be entered in any court having jurisdiction thereof.  The parties shall be
entitled to discovery as provided in Sections 1283.05 and 1283.1 of the Code of
Civil Procedure of the State of California, whether or not the California
Arbitration Act is deemed to apply to said arbitration.  Nothing in this Amended
and Restated Worldwide Agreement shall be deemed as preventing either party from
seeking injunctive relief (or any other provisional remedy) from any court
having jurisdiction over the parties and the subject matter of the dispute as
necessary to protect either party’s name, proprietary information, trade
secrets, know-how or any other proprietary right.  If the issues in dispute
involve scientific or technical matters, any arbitrator chosen hereunder shall
have educational training and/or experience sufficient to demonstrate a
reasonable level of knowledge in the field of biotechnology.  Judgment on the
award rendered by the arbitrator may be entered in any court having jurisdiction
thereof.

 

XVI.  FORCE MAJEURE

 

16.1                           No Control.  If either party shall be delayed,
interrupted in or prevented from the performance of any obligation hereunder by
reason of force majeure including an act of God, fire, flood, earthquake, war
(declared or undeclared), public disaster, act of terrorism, strike or labor
differences, governmental enactment, rule or regulation, or any other cause
beyond such party’s control, such party shall not be liable to the other
therefor; and the time for performance of such obligation shall be extended for
a period equal to the duration of the force majeure which occasioned the delay,
interruption or prevention.  The party invoking such force majeure rights of
this Section 16.1 must notify the other party by courier or overnight dispatch
(e.g., Federal Express) within a period of fifteen (15) days of both the first
and last day of the force majeure

 

47

--------------------------------------------------------------------------------


 

unless the force majeure renders such notification impossible in which case
notification will be made as soon as possible.  If the delay resulting from the
force majeure exceeds six (6) months, both parties shall consult together to
find an appropriate solution.

 

XVII.  MISCELLANEOUS

 

17.1                           Representations.  Each party represents and
warrants to the other party hereto that, except as may otherwise be disclosed in
writing to such party:

 

(a)                                  each party has the full right and authority
to enter into this Amended and Restated Worldwide Agreement; and

 

(b)                                 to the best knowledge of the party after
reasonable investigation, no Third Party has any right, title or interest in the
PDL Patents or PDL Know-How, Roche Know-How or Roche Patents, as the case may
be, or in the Joint PDL-Roche Patents, as the result of such Third Party’s
former employment of any employee of that party.

 

17.2                           Assignment.  Either party may assign this Amended
and Restated Worldwide Agreement and the licenses herein granted (a) to any
Affiliate of such party without the consent of the other party, provided that
such party remains fully liable for the performance of such party’s obligations
hereunder by such Affiliate, or (b) to any Third Party, on the prior written
consent of the other party, not to be unreasonably withheld; and (c) without the
consent of the other party, to any Third Party purchaser of all or substantially
all of the business unit to which this Amended and Restated Worldwide Agreement
relates, which in the case of PDL, shall mean the Daclizumab business, and in
the case of Roche, shall mean Roche’s therapeutic antibody business or
transplant therapeutic business.  The parties agree that it would be reasonable
for a party to withhold consent to the other party’s proposed assignment of this
Amended and Restated Worldwide Agreement to an entity, that is, as of the time
of such proposed assignment, [*] (in at least one [*] with [*]), or [*] in any
[*] any [*] for the [*] of [*] in any [*].  This Amended and Restated Worldwide
Agreement shall be binding on and shall inure to the benefit of the permitted
successors and assigns of the parties hereto.

 

17.3                           Entire Agreement.  This Amended and Restated
Worldwide Agreement, the Reversion Agreement between F. Roche and PDL dated
March 4, 2002 (“Japan Reversion Agreement”), the Pharmacovigilance Agreement,
and the Joint Defense Agreement dated June 20, 2000, constitute the entire
agreement between the parties hereto with respect to the subject matter herein
and, effective on the Effective Date, supersede all previous agreements
(including the 1999 Agreements), whether written or oral, such superseding
resulting in, among other things, the licenses granted thereunder having no
further force or effect and being replaced by the licenses set forth in
Article II of this Amended and Restated Worldwide Agreement.  Notwithstanding
the foregoing, (a) certain provisions of the 1999 Agreements shall remain in
force and effect, to the extent this Amended and Restated Worldwide Agreement so
indicates by specific reference, and (b) any royalties or other payments
accruing under the 1999 Agreements prior to the Effective Date shall remain due
and payable.  This Amended and Restated

 

48

--------------------------------------------------------------------------------


 

Worldwide Agreement shall not be changed or modified orally, but only by an
instrument in writing signed by both parties.

 

17.4                           Releases.  The parties hereby confirm the
releases contained in Section 15.4 of the 1999 PDL/Roche Agreement and in
Section 11.4 of the F. Roche Agreement.

 

17.5                           Severability.  If any provision of this Amended
and Restated Worldwide Agreement is declared invalid by an arbitrator pursuant
to Section 15.1 or by a court of last resort or by any court or other
governmental body from the decision of which an appeal is not taken within the
time provided by law, then and in such event, this Amended and Restated
Worldwide Agreement will be deemed to have been terminated only as to the
portion thereof that relates to the provision invalidated by that decision and
only in the relevant jurisdiction, but this Amended and Restated Worldwide
Agreement, in all other respects and all other jurisdictions, will remain in
force; provided, however, that if the provision so invalidated is essential to
the Amended and Restated Worldwide Agreement as a whole, then the parties shall
negotiate in good faith to amend the terms hereof as nearly as practical to
carry out the original intent of the parties, and, failing such amendment,
either party may submit the matter to arbitration for resolution pursuant to
Section 15.1.

 

17.6                           Indemnification.

 

(a)                                  Roche agrees to defend, indemnify and hold
harmless PDL, its trustees, officers, agents and employees from and against any
and all Third Party suits, claims, acts, liabilities, demands, damages,
expenses, and losses of any kind, including those resulting from death, personal
injury, illness or property damage arising (i) out of the manufacture,
distribution, use, testing, promotion, marketing or sale or other disposition,
by Roche, an Affiliate of Roche, or any distributor, customer, sublicensee or
representative of Roche or anyone in privity therewith (other than PDL), of (A)
any Licensed Product, as defined in the 1999 Agreements, prior to the Effective
Date, (B) Daclizumab or any Excluded Product on or after the Effective Date, or
(C) any cell lines, their progeny, or other biological materials, method,
process, device or apparatus licensed or provided by PDL pursuant to the 1989
Agreements, the 1999 Agreements or this Amended and Restated Worldwide
Agreement; (ii) as a result of practicing a Joint Invention, or using PDL
Know-How or PDL Patents licensed to Roche under this Amended and Restated
Worldwide Agreement, except where such claim is based on the negligent acts of
commission or omission of PDL; (iii) out of any breach by Roche of any
representation, warranty or covenant of this Amended and Restated Worldwide
Agreement; (iv) out of any violation of applicable law by an action, policy or
procedure of Roche or its Affiliates; or (v) out of any negligence or willful
misconduct of Roche or its Affiliates.

 

(b)                                 PDL agrees to defend, indemnify and hold
harmless Roche, its trustees, officers, agents and employees harmless from and
against any and all Third Party suits, claims, actions, liabilities, demands,
damages, expenses, and losses of any kind, including those resulting from death,
personal injury, illness or property damage arising (i) out of the manufacture,
distribution, use, testing, promotion, marketing or sale or other disposition,
by PDL, an Affiliate of PDL, or any distributor, customer, sublicensee or
representative of PDL or anyone in privity

 

49

--------------------------------------------------------------------------------


 

therewith (other than Roche), of (A) Daclizumab prior to the Effective Date, or
(B) Daclizumab or any Other Licensed Product on or after the Effective Date, or
(C) any biological materials, method, process, device or apparatus licensed or
provided by Roche pursuant to this Amended and Restated Worldwide Agreement;
(ii) as a result of practicing a Joint Invention, or using Roche Know-How or
Roche Patents licensed to PDL under this Amended and Restated Worldwide
Agreement, except where such claim is based on the negligent acts of commission
or omission of Roche; (iii) out of any breach by PDL of any representation,
warranty or covenant of this Amended and Restated Worldwide Agreement; (iv) out
of any violation of applicable law by an action, policy or procedure of PDL or
its Affiliates; (v) out of any negligence or willful misconduct of PDL or its
Affiliates; or (vi) from any claim for failure to pay any license fee, royalty
or other payment due on sales of Daclizumab or any Other Licensed Product by PDL
or its Affiliates or sublicensees under any license agreement for any Roche
Controlled Patents between Roche and any Third Party licensor that PDL elected
not to take a sublicense under as provided in Section 2.8(b).

 

(c)                                  Procedure.  In the event of a claim by a
Third Party against a party entitled to indemnification under this Amended and
Restated Worldwide Agreement (“Indemnified Party”), the Indemnified Party shall
promptly notify the other party (“Indemnifying Party”) in writing of the claim
and the Indemnifying Party shall undertake and solely manage and control, at its
sole expense, the defense of the claim and its settlement.  The Indemnified
Party shall cooperate with the Indemnifying Party, including, as requested by
the Indemnifying Party and at the Indemnifying Party’s cost, entering into a
joint defense agreement.   The Indemnified Party may, at its option and expense,
be represented in any such action or proceeding by counsel of its choice.  The
Indemnifying Party shall not be liable for any litigation costs or expenses
incurred by the Indemnified Party without the Indemnifying Party’s written
consent.  The Indemnifying Party shall not settle any such claim unless such
settlement fully and unconditionally releases the Indemnified Party from all
liability relating thereto, unless the Indemnified Party otherwise agrees in
writing.

 

17.7                           Notices.  Any notice or report required or
permitted to be given under this Amended and Restated Worldwide Agreement shall
be in writing and shall be mailed by certified or registered mail, or telexed or
telecopied and confirmed by mailing, as follows and shall be effective five (5)
days after such mailing:

 

If to PDL:

Protein Design Labs, Inc.

 

34801 Campus Drive

 

Fremont, California U.S.A. 94555

 

Attention: Chief Executive Officer

 

 

and

Protein Design Labs, Inc.

 

34801 Campus Drive

 

Fremont, California U.S.A. 94555

 

Attention: General Counsel

 

50

--------------------------------------------------------------------------------


 

If to Roche:

Hoffmann-La Roche Inc.

 

340 Kingsland Street

 

Nutley, New Jersey 07110

 

Attention: Corporate Secretary

 

 

 

 

and

F. Hoffmann-La Roche Ltd

 

Grenzacherstrasse 124

 

CH-4002 Basel, Switzerland

 

Attention: Law Department

 

17.8                           Choice of Law.  The validity, performance,
construction, and effect of this Amended and Restated Worldwide Agreement shall
be governed by the laws of the State of California, U.S.A, without regard to
conflicts of law principles that would provide for application of the law of a
jurisdiction outside California and excluding the United Nations Convention on
Contracts for the International Sales of Goods.

 

17.9                           Publicity.  The parties agree to issue press
releases in an agreed-on form and format concerning their entry into this
Amended and Restated Worldwide Agreement, with the content of such releases to
be approved in advance by the parties.    In all other respects, no party to
this Amended and Restated Worldwide Agreement shall use the name of the other
parties in any publicity release without the prior written permission of such
other party, which shall not be unreasonably withheld.  The other party shall
have a reasonable opportunity to review and comment on any such proposed
publicity release.  Except as required by law, no party hereto shall publicly
disclose the terms of this Amended and Restated Worldwide Agreement, the 1989
Agreements, the 1999 Agreements, the Japan Reversion Agreement, or their terms
and conditions unless expressly authorized to do so by the other party which
authorization shall not be unreasonably withheld.  In the event that disclosure
is authorized, the parties will work together to develop a mutually acceptable
disclosure.  Notwithstanding anything to the contrary herein, if not otherwise
disclosed by Roche, PDL shall not disclose to any Third Party the amount of
sales of Roche, or royalties or consideration paid by Roche with respect to,
Daclizumab or Excluded Products without the prior written consent of Roche,
except that PDL shall have the right to disclose the terms of this Amended and
Restated Worldwide Agreement to any bona fide investors, advisors, investment
banking representatives, or prospective strategic partners or collaborators,
under binder of confidentiality.  If not otherwise disclosed by PDL, Roche shall
not disclose to any Third Party the amount of sales of PDL, or royalties or
consideration paid by PDL with respect to, Daclizumab without the prior written
consent of PDL, which consent shall not be unreasonably withheld.

 

17.10                     Further Assurances.  The parties agree to reasonably
cooperate with each other in connection with any actions required to be taken as
part of their respective obligations under this Amended and Restated Worldwide
Agreement, and shall (a) furnish to each other such further information; (b)
execute and deliver to each other such other documents; and (c) do such other
acts and things (including working collaboratively to correct any clerical,
typographical, or other similar errors in this Amended and Restated Worldwide
Agreement), all as the other party may reasonably request for the purpose of
carrying out the intent of this Amended and Restated Worldwide Agreement.

 

51

--------------------------------------------------------------------------------


 

17.11                     Tax Treatment and Tax Structure Disclosure. 
Notwithstanding anything herein to the contrary, any party to this Amended and
Restated Worldwide Agreement (and any employee, representative, or other agent
of any party to this Amended and Restated Worldwide Agreement) may disclose to
any and all persons, without limitation of any kind, the tax treatment and tax
structure of the transactions contemplated by this Amended and Restated
Worldwide Agreement and all materials of any kind (including opinions or other
tax analyses) that are provided to it relating to such tax treatment and tax
structure; provided however, that such disclosure may not be made to the extent
a lack of disclosure is reasonably necessary to comply with any applicable
federal or state securities laws.  For the purposes of the foregoing sentence,
(a) the “tax treatment” of a transaction means the purported or claimed federal
income tax treatment of the transaction, and (b) the “tax structure” of a
transaction means any fact that may be relevant to understanding the purported
or claimed federal income tax treatment of the transaction.

 

17.12                     Agency.  Neither party is, nor will be deemed to be an
employee, agent or representative of the other party for any purpose.  Each
party is an independent contractor, not an employee or partner of the other
party.  Neither party shall have the authority to speak for, represent or
obligate the other party in any way without prior written authority from the
other party.

 

17.13                     No Waiver.  Any omission or delay by either party at
any time to enforce any right or remedy reserved to it, or to require
performance of any of the terms, covenants or provisions hereof, by the other
party, shall not constitute a waiver of such party’s rights to the future
enforcement of its rights under this Amended and Restated Worldwide Agreement. 
Any waiver by a party of a particular breach or default by the other party shall
not operate or be construed as a waiver of any subsequent breach or default by
the other party.

 

17.14                     No Strict Construction.  This Amended and Restated
Worldwide Agreement has been prepared jointly by the parties and shall not be
strictly construed against either party.

 

17.15                     Headings.  The captions used herein are inserted for
convenience of reference only and shall not be construed to create obligations,
benefits, or limitations.

 

17.16                     Counterparts.  This Amended and Restated Worldwide
Agreement may be executed in counterparts, all of which taken together shall be
regarded as one and the same instrument.

 

52

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have executed this Amended and Restated
Worldwide Agreement through their duly authorized representatives to be
effective as of the Effective Date.

 

PROTEIN DESIGN LABS, INC.

HOFFMANN-LA ROCHE INC.

 

 

 

 

 

 

By:

 

 

By:

 

 

Title:

Chief Executive Officer

 

Title:

 

 

Date:

 

 

Date:

 

 

 

 

 

F. HOFFMANN-LA ROCHE LTD

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

 

 

By:

 

 

 

Title:

 

 

 

Date:

 

 

 

53

--------------------------------------------------------------------------------


 

Appendix A

 

PDL Patent Rights

 

The following are patents and patent applications (also known as the “Queen et
al. patents”) issued and filed in certain countries in the world and licensed as
part of the PDL Patent Rights under the Agreement. (As of: March 5, 2003)

 

1.  The following issued U.S. patents and pending U.S. patent applications:

 

Patent No. 5,585,089, “Humanized Immunoglobulins,” issued December 17, 1996.

 

Patent No. 5,693,761, “Polynucleotides Encoding Improved Humanized
Immunoglobulins,” issued December 2, 1997.

 

Patent No. 5,693,762, “Humanized Immunoglobulins,” issued December 2, 1997.

 

Patent No. 6,180,370 “Humanized Immunoglobulins and Method of Making the Same”,
issued January 30, 2001.

 

[*]

 

2.  The following patents and patent applications outside the U.S.:

 

 

 

 

 

Patent No.

 

Country

 

Title*

 

 

 

 

 

 

 

 

 

 

 

Issued

 

9/29/00

 

AR 254487 V1

 

Argentina

 

“Novel Immunoglobulins, Their Production and Use”

 

Issued

 

1/24/96

 

AT 0451216

 

Austria

 

“

 

Issued

 

1/24/96

 

0451216

 

Belgium

 

“

 

Issued

 

8/25/99

 

0682040

 

Belgium

 

“

 

Issued

 

1/14/03

 

1101125-4

 

Brazil

 

“

 

Issued

 

10/27/97

 

61095

 

Bulgaria

 

“

 

Issued

 

8/13/02

 

2328851

 

Canada

 

“

 

Issued

 

8/20/02

 

2006865

 

Canada

 

“

 

Issued

 

4/11/00

 

40279

 

Chile

 

“

 

Issued

 

7/21/00

 

58770

 

China

 

“

 

Issued

 

11/4/99

 

P920500A

 

Croatia

 

“

 

Issued

 

12/02/02

 

174317

 

Denmark

 

“

 

Issued

 

1/24/96

 

0451216B1

 

Europe(1)

 

“

 

Issued

 

8/25/99

 

0682040 B1

 

Europe(1)

 

“

 

Issued

 

3/28/02

 

108797

 

Finland

 

“

 

Issued

 

1/24/96

 

FR0451216

 

France

 

“

 

 

54

--------------------------------------------------------------------------------


 

Issued

 

8/25/99

 

FR0682040

 

France

 

“

 

Issued

 

1/24/96

 

DE 68925536.5

 

Germany

 

“

 

Issued

 

8/25/99

 

DE 68929061.6

 

Germany

 

“

 

Issued

 

1/24/96

 

DD 296 964

 

East Germany

 

“

 

Issued

 

1/24/96

 

GB 0451216

 

Great Britain

 

“

 

Issued

 

8/25/99

 

GB 0682040

 

Great Britain

 

“

 

Issued

 

1/5/93

 

1001050

 

Greece

 

“

 

Regist.

 

7/14/00

 

0682040

 

Hong Kong

 

“

 

Issued

 

3/22/96

 

211174

 

Hungary

 

“

 

Issued

 

2/3/03

 

82755

 

Ireland

 

“

 

Issued

 

1/24/96

 

IT 0451216

 

Italy

 

“

 

Issued

 

8/25/99

 

IT 0682040

 

Italy

 

“

 

Issued

 

1/24/96

 

LU 0451216

 

Luxembourg

 

“

 

Issued

 

8/25/99

 

LU 0682040

 

Luxembourg

 

“

 

Issued

 

2/18/92

 

92.2146

 

Monaco

 

“

 

Issued

 

1/24/96

 

NL 0451216

 

Netherlands

 

“

 

Issued

 

8/25/99

 

NL 0682040

 

Netherlands

 

“

 

Issued

 

10/20/97

 

231984

 

New Zealand

 

“

 

Issued

 

6/8/00

 

314793

 

New Zealand

 

“

 

Issued

 

7/9/01

 

19912385

 

Norway(3)

 

“

 

Issued

 

12/26/91

 

132068

 

Pakistan

 

“

 

Issued

 

5/17/96

 

29729

 

Philippines

 

“

 

Issued

 

10/20/95

 

92758

 

Portugal

 

“

 

Issued

 

2/10/99

 

2126046

 

Russia

 

“

 

Issued

 

1/24/96

 

SG 0451216

 

Singapore

 

“

 

Issued

 

5/22/01

 

78258

 

Singapore

 

“

 

Issued

 

2/28/99

 

8912489

 

Slovenia

 

“

 

Issued

 

10/31/90

 

89/9956

 

South Africa

 

“

 

Issued

 

11/23/98

 

178385

 

South Korea

 

“

 

Issued

 

1/24/96

 

2081974 T3

 

Spain

 

“

 

Issued

 

8/25/99

 

0682040

 

Spain

 

“

 

Issued

 

1/24/96

 

SE 0451216

 

Sweden

 

“

 

Issued

 

8/25/99

 

SE 0682040

 

Sweden

 

“

 

Issued

 

1/24/96

 

CH 0451216

 

Switzerland

 

“

 

Issued

 

8/25/99

 

CH 0682040

 

Switzerland

 

“

 

Issued

 

12/2/91

 

50034

 

Taiwan

 

“

 

Issued

 

5/19/93

 

13349

 

Uruguay

 

“

 

Issued

 

2/9/96

 

56455

 

Venezuela

 

“

 

 

55

--------------------------------------------------------------------------------


 

[*]

 

--------------------------------------------------------------------------------

* Exact titles may differ in different countries.

(1) and corresponding European national patents issued therefrom.

(2) registration date

[*]

 

56

--------------------------------------------------------------------------------


 

Appendix B

 

Third Party Licenses as of the Effective Date

 

[*]

 

57

--------------------------------------------------------------------------------


 

Appendix C

 

PDL Sole Territory:  Countries or Jurisdictions in which All Rights Have
Reverted to PDL

 

[*]

 

58

--------------------------------------------------------------------------------


 

Appendix D

 

Example of Section 7.4(c) Royalty Adjustments

 

[*]

 

59

--------------------------------------------------------------------------------


 

Schedule 2.8(a)

 

Certain Roche Owned Patents

 

[*]

 

60

--------------------------------------------------------------------------------


 

Schedule 2.8(b)

 

Certain Roche Controlled Patents

 

All patents and patent applications licensed to Roche in the following
agreements:

 

[*]

 

61

--------------------------------------------------------------------------------


 

Schedule 2.8(e)

 

Notices of Third Party IP Rights

 

[*]

 

62

--------------------------------------------------------------------------------


 

Schedule 2.8(f)

 

Third Party Licenses

 

[*]

 

63

--------------------------------------------------------------------------------